Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 

LE MÉRIDIEN DALLAS, THE STONELEIGH

 

DALLAS, TEXAS

 

By and Between

 

HEI STONELEIGH HOTEL LLC,

 

a Delaware limited liability company

 

(“Seller”)

 

and

 

CWI DALLAS HOTEL, LP,

 

a Delaware limited partnership

 

(“Purchaser”)

 

October 23, 2015

 


 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND REFERENCES

4

Section 1.1

Definitions

4

Section 1.2

References

15

 

 

 

ARTICLE II SALE AND PURCHASE; “AS IS,” “WHERE IS” SALE

15

Section 2.1

Sale and Purchase

15

Section 2.2

As is, Where is

15

 

 

 

ARTICLE III PURCHASE PRICE

19

Section 3.1

Purchase Price; Deposit

19

Section 3.2

Application of Deposit

21

 

 

 

ARTICLE IV DILIGENCE MATTERS

21

Section 4.1

Inspection Period

21

Section 4.2

Review and Inspection

21

Section 4.3

Testing

22

Section 4.4

Acceptance or Rejection

22

Section 4.5

Confidentiality

22

Section 4.6

Indemnification; Restoration; Insurance

23

Section 4.7

Title and Survey

24

Section 4.8

Space Leases, Hotel Contracts and Equipment Leases

25

Section 4.9

Franchise Agreement

26

Section 4.10

3-05 Audit

27

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

28

Section 5.1

Representations and Warranties of Seller

28

Section 5.2

Representations and Warranties of Purchaser

33

Section 5.3

Duration of Representations and Warranties and Covenants; Limitations on
Liability

34

Section 5.4

Indemnities

34

Section 5.5

Procedure for Indemnification with Respect to Third Party Claims

36

 

 

 

ARTICLE VI CLOSING AND CLOSING DELIVERIES

36

Section 6.1

Closing

37

Section 6.2

Escrow

37

Section 6.3

Seller’s Deliveries

37

Section 6.4

Purchaser’s Deliveries

39

Section 6.5

Expenses

39

Section 6.6

Concurrent Transactions

39

Section 6.7

Possession

40

 

(i)


 

ARTICLE VII ADJUSTMENTS AND PRORATIONS CLOSING STATEMENTS

40

Section 7.1

Adjustments and Prorations

40

Section 7.2

Payment

43

Section 7.3

Survival

43

 

 

 

ARTICLE VIII CONDITIONS TO SELLER’S OBLIGATIONS

43

Section 8.1

Conditions

43

 

 

 

ARTICLE IX CONDITIONS TO PURCHASER’S OBLIGATIONS

44

Section 9.1

Conditions

44

Section 9.2

Closing Condition Failure

47

 

 

 

ARTICLE X ACTIONS AND OPERATIONS PENDING CLOSING

48

Section 10.1

Actions and Operations Pending Closing

48

 

 

 

ARTICLE XI CASUALTIES AND TAKINGS

51

Section 11.1

Casualties

52

Section 11.2

Takings

52

 

 

 

ARTICLE XII EMPLOYEES

53

Section 12.1

Employees

53

 

 

 

ARTICLE XIII NOTICES

55

Section 13.1

Notices

55

 

 

 

ARTICLE XIV ADDITIONAL COVENANTS

56

Section 14.1

Additional Covenants

56

 

 

 

ARTICLE XV DEFAULTS AND REMEDIES; EFFECT OF TERMINATION

58

Section 15.1

Purchaser Default/Seller’s Remedies

58

Section 15.2

Seller Default/Purchaser’s Remedies

59

Section 15.3

Attorneys’ Fees

59

Section 15.4

No Reservation of Property

59

 

 

 

ARTICLE XVI IRS FORM 1099-S DESIGNATION

60

Section 16.1

Designee

60

 

 

 

ARTICLE XVII MISCELLANEOUS PROVISIONS

60

Section 17.1

Construction

60

Section 17.2

Severability

61

Section 17.3

Publicity

61

Section 17.4

Assignment

61

Section 17.5

Business Days

62

Section 17.6

Counterparts

62

Section 17.7

Recitals, Exhibits and Schedules

62

Section 17.8

Entirety

62

Section 17.9

Amendments to Agreement

62

 

(ii)


 

Section 17.10

Governing Law

63

Section 17.11

Jurisdiction

63

Section 17.12

Jury Trial Waiver

63

Section 17.13

Successors and Assigns

63

Section 17.14

No Agreement Until Execution

63

Section 17.15

Recording

63

 

 

 

ARTICLE XVIII GENERAL ESCROW PROVISIONS

63

Section 18.1

General Escrow Provisions

63

 

Exhibit A:

Excluded Assets

Exhibit B:

Land

Exhibit C:

Pending or Threatened Litigation

Exhibit D:

Schedule of Leases and Related Matters

Exhibit E:

Ongoing Tax Appeals

Exhibit F:

Hotel Contracts and Related Matters

Exhibit G:

Form of Deed

Exhibit H:

Form of Bill of Sale

Exhibit I:

Form of Assignment and Assumption Agreement

Exhibit J:

Form of Certification of Non-Foreign Status

Exhibit K:

Form of 1099 Designation

Exhibit L:

Allocation of Purchase Price and Allocation of Transaction Costs and Expenses

Exhibit M:

Pro Forma

Exhibit N:

Documents and Financial Information Required by McGladrey

Exhibit O:

Form of Audit Representation Letter

Exhibit P:

Diligence Material

Exhibit Q:

Violations of Legal Requirements

Exhibit R:

Material Permits

Exhibit S:

Ongoing Capital Improvements

Exhibit T:

Employee Census

Exhibit U:

Outstanding Gift Certificate Summary

Exhibit V:

Form of ORE Agreement Estoppel

 

(iii)

 


 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL

 

 

THIS AGREEMENT FOR SALE AND PURCHASE OF HOTEL (this “Agreement”), dated as of
October 23, 2015 (the “Effective Date”), is entered into by and between HEI
STONELEIGH HOTEL LLC, a Delaware limited liability company (“Seller”), and CWI
DALLAS HOTEL, LP, a Delaware limited partnership (“Purchaser”).

 

RECITALS:

 

A.        Seller is the owner of the Land and the Improvements commonly referred
to as the Le Méridien Dallas, The Stoneleigh and located in Dallas, Texas, the
Hotel, the Fixtures and Tangible Personal Property, Operating Equipment,
Consumables, Inventory, Intellectual Property and Miscellaneous Hotel Assets
(each as hereinafter defined).

 

B.        Seller desires to sell, and Purchaser desires to purchase, the
Property (as hereinafter defined) upon and subject to the terms and conditions
hereinafter set forth.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the representations, warranties, agreements,
covenants and conditions contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:

 

ARTICLE I

 

DEFINITIONS AND REFERENCES

 

Section 1.1      Definitions.

 

Account Cash:  The balances of all cash and securities and other instruments
held by Seller or by Manager or for the benefit of Seller or the Property and
deposited, held or contained in any account, bank or vault and/or any reserve
for the replacement of fixtures, furnishings and equipment, as well as any other
reserves held by any lender on the Property, all of which are owned and to be
retained by Seller or any Affiliate of Seller, but not including Cash on Hand.

 

Accounts Receivable:  All amounts properly due and payable from the operation of
the Hotel and which are not paid as of the Closing, including, without
limitation, charges for the use or occupancy of any guest, conference or banquet
rooms or other facilities at the Hotel, any restaurant, bar or banquet services,
or any other goods or services provided at the Hotel, but expressly excluding
items of income otherwise prorated pursuant to Article VII.

 

Accrued Vacation Pay: The monetary value of any vacation days earned and accrued
by the Employees as of the time in question (computed by reference to, as
applicable, the rate of the salaries and wages earned by such Employees as of
the time in question), under and in accordance with Manager’s employment
policies (including all employment taxes with respect thereto).

 

4


 

Additional Deposit:  Shall have the meaning given to it in Section 3.1(a).

 

Affiliate:  With respect to a specific entity, any natural person or any firm,
corporation, partnership, association, trust or other entity which, directly or
indirectly, controls or is under common control with the subject entity, and
with respect to any specific entity or person, any firm, corporation,
partnership, association, trust or other entity which is controlled by the
subject entity or person.  For purposes hereof, the term “control” or
“controlled by” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of any such
entity or the power to veto major policy decisions of any such entity, whether
through the ownership of voting securities, by contract, or otherwise.

 

Agreement:  This Agreement for Sale and Purchase of Hotel, including the
exhibits attached hereto and made a part hereof.

 

Allocation:  Shall have the meaning given to it in Section 3.1.

 

Anti-Terrorism Order:  Shall have the meaning given to it in Section 5.1(n).

 

Anticipated Completion Cost:  Shall have the meaning given to it in
Section 10.1(b).

 

Assignment and Assumption Agreement:  Shall have the meaning given to it in
Section 6.3(c).

 

Audit Representation Letter: Shall have the meaning given to it in Section 4.10.

 

Bill of Sale: Shall have the meaning given to it in Section 6.3(b).

 

Bookings:  Agreements and/or reservations for the use or occupancy of guest
rooms or meeting and banquet facilities or other facilities of the Hotel,
including any agreements and/or reservations for any special events, off-site
catering by the Hotel, or other services to be provided at or by the Hotel, in
each case, for any time after the Cut Off Time, including all deposits held by
or on behalf of Seller with respect thereto.

 

Books and Records:  All books, records and files relating to the Property owned
by Seller and in its or its Manager’s possession, including, but not limited to,
plans, specifications, drawings, blueprints, surveys, Hotel Guest Data,
operating reports and environmental reports; excluding, however, appraisals,
internal valuations and projections, attorney-client communications and other
reports, records and files that customarily would be considered confidential or
privileged as well as any confidential or proprietary books, records, files or
materials of Manager, including, but not limited to, employee files, guest
histories, profiles and other similar data which is proprietary and which is
developed and maintained by Manager.

 

Breach Notice: Shall have the meaning given to it in Section 5.3.

 

Broker:  Shall have the meaning given to it in Section 14.1(b).

 

Business Day:  All days of the year except Saturdays, Sundays and holidays
recognized by the Federal Reserve Bank of New York.

 

5


 

Cap: Shall have the meaning given to it in Section 5.3.

 

Cash On Hand:  Any and all till money and house banks, and all checks,
travelers’ checks, and bank drafts paid by guests of the Hotel and located at
the Property, specifically excluding, however, all Account Cash.

 

Certificates of No Tax Due:  The certificates issued by the Audit Department of
the Texas Comptroller’s Office stating there are no amounts due and payable for
the following taxes: sales and use tax, franchise tax, hotel tax and, if
applicable, telecom utilities tax.

 

Closing:  The consummation of the transaction contemplated by this Agreement.

 

Closing Date:  November 6, 2015, as the same may be extended in accordance with
the express terms of this Agreement.

 

Closing Extension Deposit:  Shall have the meaning given to it in Section 6.1.

 

Closing Statements:  Shall have the meaning given to it in Section 7.1(m).

 

Code:  The Internal Revenue Code of 1986, together with all rules, regulations
and official guidance promulgated thereunder.

 

Compensation:  All salaries and wages which the Employees are entitled to
receive at the time in question, together with all employment taxes with respect
thereto, including, without limitation, any withholding or employer
contributions under the Federal Insurance Contribution Act and Federal
Unemployment Taxes Act, and all other compensation accrued and payable to the
Employees, including, without limitation, any (i) bonus or incentive
compensation and (ii) any health, welfare and other benefits provided to the
Employees under the Employee Benefit Plans, and employer contributions to, and
amounts paid or accrued under, the Employee Benefit Plans for the benefit of the
Employees.

 

Condominium Owner:  Shall have the meaning given to it in Section 14.1(h).

 

Consumables:  All of the following used in connection with the ownership or
operation of the Property, whether now located at the Real Property, stored
offsite or ordered for the benefit of the Property: food and beverages
(alcoholic, to the extent transferable under applicable law, and non-alcoholic);
engineering, maintenance, guestroom and housekeeping supplies, including soap,
shampoo, cleaning materials and matches; stationery and printing supplies; and
other consumable supplies of all kinds, in each case, whether opened or
unopened, partially used, unused, or held in reserve storage for future use in
connection with the maintenance and operation of the Hotel, subject to such
depletion and restocking as shall occur and be made in the normal course of
business, excluding, however, (i) Operating Equipment and (ii) all items of
personal property owned by Space Lessees, Manager, guests, Employees or persons
furnishing food or services to the Hotel (other than Seller, unless denominated
as an Excluded Asset under this Agreement).

 

Cut Off Time:  12:01 A.M. Dallas, Texas Time on the Closing Date.

 

6


 

Deductible:  Shall have the meaning given to it in Section 5.3.

 

Deed:  Shall have the meaning given to it in Section 6.3(a).

 

Deposit:  Shall have the meaning given to it in Section 3.1(b).

 

Designee:  Shall have the meaning given to it in Section 16.1.

 

Due Diligence:  Shall have the meaning given to it in Section 4.1.

 

Effective Date:  Shall have the meaning given to it in the Introductory
Paragraph.

 

Employee(s):  Prior to the Closing Date, all persons employed by Manager or any
Affiliate of Manager, and from and after the Closing Date, all persons employed
by Purchaser or its designee or management company, in each case, for the
purpose of operating the Hotel, pursuant to the Management Agreement or
Employment Contracts or otherwise.

 

Employee Benefit Plans:  All Employee Benefit Plans, as that term is defined in
Section 3(3) of ERISA and all other written severance pay, salary continuation,
bonus, incentive, stock option, retirement, pension, welfare, profit sharing or
deferred compensation plans, or other employee benefit policies, programs,
agreements or arrangements of any kind maintained by or contributed to by Seller
or Manager on behalf of any of the Employees.

 

Employee Welfare Plan:  An “employee welfare benefit plan” as defined in ERISA
Section 3(1), whether or not subject to ERISA.

 

Employment Contract(s):  Those contracts and agreements, oral or written, with
all or any of the Employees of Manager or any Affiliate of Manager for work in
or in connection with the Hotel including, but not limited to, individual
employment agreements, union agreements and employee handbooks.

 

Environmental Laws:  Any federal, state and local laws, statutes, ordinances,
rules, regulations (including, but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended from
time to time (42 U.S.C. § 9601 et seq.) and the applicable provisions of all
applicable state and local statutes, as amended from time to time, and rules and
regulations promulgated thereunder), authorizations, judgments, decrees,
administrative orders, concessions, grants, franchises, agreements and other
governmental restrictions and requirements relating to the environment.

 

Equipment Leases:  All leases, agreements, financings or other arrangements
pursuant to which Seller leases or rents equipment, machinery, tools, devices or
other such items for use in connection with its ownership and operation of the
Hotel.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

Escrow:  The escrow, if any, created for the purpose of facilitating the
transactions contemplated by this Agreement.

 

7


 

Escrow Company:  First American Title Insurance Company.

 

Excluded Assets:  Those assets, if any, listed on Exhibit A to this Agreement,
the Accounts Receivables, the Account Cash and any reserve for the replacement
of fixtures, furnishings and equipment, as well as any other reserves held by
any lender of Seller or related to the Property, all of which are owned and to
be retained by Seller or any Affiliate of Seller.

 

Extension Notice:  Shall have the meaning given to it in Section 4.9.

 

FDD: Shall have the meaning given to it in Section 4.9.

 

Final Closing Statement: Shall have the meaning given to it in Section 7.1(m).

 

Fixtures and Tangible Personal Property:  All fixtures, furniture, furnishings,
fittings, equipment, cars, trucks, machinery, apparatus, signage, appliances,
draperies, art work, carpeting, keys, and other articles of personal property
now located on or about the Real Property and used or usable in connection with
any part of the Hotel, subject to such depletions, resupplies, substitutions,
and replacements as shall occur and be made in the normal course of business,
excluding, however:  (i) Consumables and Inventory; (ii) Operating Equipment;
(iii) equipment subject to Equipment Leases; (iv) property owned or leased by
Space Lessees, Manager, guests, employees, or other persons furnishing goods or
services to the Hotel (other than Seller, unless denominated as an Excluded
Asset); (v) Improvements; and (vi) Excluded Assets.

 

Franchise Agreement:  That certain Conversion License Agreement, dated as of
December 14, 2012 by and between Seller and Franchisor, as amended.

 

Franchise Termination Notice:  Shall have the meaning given to it in
Section 4.9.

 

Franchisor:  Starwood (M) International, Inc., a Delaware corporation.

 

Franchisor Approval: Shall have the meaning given to it in Section 4.9.

 

GAAP:  Shall have the meaning given to it in Section 4.10.

 

Hazardous Substances:  Any substance, chemical, waste or material that is or
becomes regulated by any federal, state or local governmental authority because
of its toxicity, infectiousness, radioactivity, explosiveness, ignitability,
corrosiveness or reactivity, including, without limitation, asbestos or any
substance containing more than 0.1 percent asbestos, the group of compounds
known as polychlorinated biphenyls, flammable explosives, oil, petroleum or any
refined petroleum product.

 

Hotel:  The hotel known as the Le Méridien Dallas, Stoneleigh Hotel, including
one hundred seventy (170) guest rooms (which shall be increased to one hundred
seventy-six (176) guest rooms on or about October 1, 2015), approximately six
thousand (6,000) square feet of meeting/ballroom space and all related
facilities and the lodging, food and beverage, and other businesses and
activities related thereto and conducted at such hotel.

 

8


 

Hotel Contracts:  All of Seller’s right, title and interest to all service
contracts, maintenance contracts, purchase orders, licensing agreements,
Equipment Leases and other contracts or agreements and any amendments thereto,
with respect to the ownership, maintenance, operation, provisioning or equipping
of the Hotel, or any of the Property, as well as written warranties and
guaranties relating thereto, if any, including, but not limited to, those
relating to heating and cooling equipment and/or mechanical equipment, to the
extent such contracts are transferable and/or the parties obtain any consent
necessary to effectuate such transfer, but exclusive, however, of (i) insurance
policies, (ii) the Bookings, (iii) the Employment Contracts, (iv) the Employee
Benefit Plans, (v) the Franchise Agreement and (vi) the Management Agreement.

 

Hotel Guest Data:  All guest or customer profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences and any other guest or customer information in any database of
Seller or Manager, however obtained or derived, all of which shall be conveyed
to Purchaser as provided herein, provided that Seller shall be entitled to
retain a copy of all such Hotel Guest Data.

 

Improvements:  The buildings, structures (surface and sub-surface) and other
improvements located on the Land, including such fixtures as shall constitute
real property, except to the extent such fixtures constitute Excluded Assets.

 

Indemnified Losses: Shall have the meaning given to it in Section 9.1(c).

 

Indemnified Party:  Shall have the meaning given to it in Section 5.5.

 

Indemnitees:  A party’s or its Affiliates’ partners, trustees, officers,
directors, employees, beneficiaries, shareholders, members, managers, advisors,
attorneys and other agents and their respective partners, trustees,
beneficiaries, employees, officers, directors, members, managers, advisors and
other agents and shareholders.

 

Indemnitor:  Shall have the meaning given to it in Section 5.5.

 

Initial Deposit:  Shall have the meaning given to it in Section 3.1(a).

 

Intellectual Property:  Any assignable or otherwise transferable trademarks,
intangibles, trade names, service marks, symbols, logos and other intellectual
property rights owned or assignable by Seller and used in connection with the
ownership and operation of the Property, including, without limitation, all of
Seller’s right, title and interest, if any, to the name “Stoneleigh Hotel”.

 

Inspection Period:  Shall have the meaning given to it in Section 4.1.

 

Inventory:  All articles of personal property now located at the Real Property
and held for resale to customers in the ordinary course of business including,
without limitation, any inventory or merchandise held for resale in any gift
shop, newsstand or similar retail outlet in the Hotel that is operated by
Manager, subject to such depletions, resupplies, substitutions and replacements
as shall occur and be made in the normal course of business, excluding, however:

 

9


 

(i) Fixtures and Tangible Personal Property; (ii) Consumables; (iii) Operating
Equipment; (iv) equipment subject to Equipment Leases; (v) any property owned by
Manager, guests, employees, Space Lessees or other persons furnishing goods or
services to the Hotel (other than Seller or any Affiliate of Seller, unless
denominated as an Excluded Asset); and (vi) Improvements.

 

IRS:  Shall have the meaning given to it in Section 17.1.

 

IT Systems:  All computer hardware, telecommunications and information
technology systems located at the Hotel, and all computer software used at the
Hotel (subject to the terms of any applicable third party license agreement), to
the extent such equipment and systems are transferable if they are the subject
of a third party license agreement or the parties obtain any consent necessary
to effectuate such transfer, and excluding any such computer hardware,
telecommunications and information technology systems or computer software that
are Excluded Assets.

 

Land:  The parcel of real estate owned by Seller, which parcel is described in
Exhibit B, together with all appurtenant easements and any rights, title, and
interest, in each case, if any, of Seller in and to all land lying in any
street, alley, road or avenue, open or proposed, in front of or adjoining said
Land, to the centerline thereof, all of Seller’s right, title and interest (if
any) in and to minerals, oil, gas and other hydrocarbon substances on and under
said Land and all right, title, and interest, if any, of Seller in and to any
award made or to be made in lieu thereof.

 

Legal Requirements:  All laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions and requirements of all governments and governmental
authorities having jurisdiction over the Hotel or the Property, or the operation
of the Hotel or Property.

 

Lender:  Shall have the meaning given to it in Section 10.1(b).

 

Liabilities:  Any and all liabilities, demands, liens, interest, claims, actions
or causes of action, assessments, losses, fines, penalties, costs (including,
without limitation, response and/or remedial costs), damages and expenses
including, without limitation, those asserted by any Federal, state or local
governmental or quasi-governmental agency or any third party, and any and all
reasonable attorneys’, consultants’ and expert witness fees and expenses.

 

Liquor License:  Any and all licenses and permits held by Seller, Manager or any
of their respective Affiliates, required by any applicable governmental
authorities for the sale and consumption of alcoholic beverages at the Hotel.

 

Management Agreement:  That certain Hotel Management Agreement, dated as of
January 7, 2011, by and between Seller and Manager, as amended, pursuant to
which Manager manages and operates the Hotel.

 

Manager: Merritt Hospitality LLC, a Delaware limited liability company.

 

Miscellaneous Hotel Assets:  All contract rights, leases, concessions,
trademarks, logos, copyrights, goodwill, assignable warranties, and other items
of intangible personal property

 

10


 

relating to the ownership or operation of Hotel to the extent transferable
and/or the parties obtain any consent necessary to effectuate such transfer, but
such term shall not include: (i) Bookings; (ii) Hotel Contracts; (iii) the
Franchise Agreement and the Management Agreement; (iv) Space Leases;
(v) Permits; (vi) Cash On Hand; (vii) Books and Records; (viii) Accounts
Receivable; (ix) refunds, rebates or other claims, or any interest thereon, for
periods or events occurring prior to the Cut Off Time; (x) utility and similar
deposits; (xi) prepaid insurance or other prepaid items; or (xii) prepaid fees
for Permits; except, in the case of clauses (ix) through (xii) (inclusive), only
to the extent that Seller receives a credit on the Closing Statement for any
such item or matter.

 

Multiemployer Plans:  Shall have the meaning given to it in ERISA Sections 3(37)
or 4001(a)(3).

 

Notice and Notices:  Shall have the meanings given to them in Section 13.1.

 

OFAC Regulations: Shall have the meaning given to it in Section 5.1(n).

 

Operating Equipment:  All china, glassware, linens, silverware, uniforms and
other similar items used in connection with the operation of the Hotel, whether
in use or held in reserve storage for future use, which are located at the Real
Property or stored offsite as of the Effective Date, subject to such depletion
and restocking as shall be made in the normal course of business.

 

ORE Agreement:  That certain Amended and Restated Operation and Reciprocal
Easement with Restrictive Covenants, dated November 14, 2011, recorded as
document number 201100328098, Real Property Records, Dallas County, Texas, as
amended by Amendment No. 1, dated February 19, 2014, recorded as document number
201400040650, Real Property Records, Dallas County, Texas, together with Joinder
dated July 30, 2014, recorded as document number 201400191417, Real Property
Records, Dallas County, Texas, and Amendment No. 2, dated June 17, 2015,
recorded as document number 201500162033, Real Property Records, Dallas County,
Texas.

 

ORE Agreement Estoppels:  Shall have the meaning given to it in Section 6.3(m).

 

Party(ies):  Purchaser and/or Seller, as applicable.

 

Permits:  All licenses, permits, certificates of occupancy, authorizations and
approvals used in or relating to the ownership, occupancy or operation of any
part of the Hotel, including, without limitation, those necessary for the sale
and on premises consumption of food, liquor and other alcoholic beverages, to
the extent transferable and/or the parties obtain any consent necessary to
effectuate such transfer.

 

Permitted Exceptions:  Shall have the meaning given to it in Section 4.7(a).

 

Person(s):  An individual, a corporation, a partnership, a governmental or
quasi-governmental authority, a trustee, limited liability company, limited
partnership, or other legally

 

11


 

recognized entity, and includes the heirs, executors, administrators, successors
in office or other legal representatives of an individual.

 

Personal Property:  Collectively, the Fixtures and Tangible Personal Property,
Consumables, Inventory, Accounts Receivable, IT Systems, Cash on Hand, and
Operating Equipment, but excluding the Excluded Assets.

 

Post-Closing Accruals:  All accounts payable, trade payable, unpaid expenses,
bookings, Employee Compensation and Employee Benefit Plans, debt service
payments, security deposits, indebtedness, obligations, guarantees and any other
similar obligations or Liabilities which accrue after the Cut-Off Time.

 

Preliminary Closing Statement:  Shall have the meaning given to it in
Section 7.1(m).

 

Present Standards:  The standards to which Seller and Manager have operated and
maintained the Hotel during the most recent twenty-four (24) months prior to the
Effective Date.

 

Pro Forma: Shall have the meaning given to it in Section 4.7.

 

Property:  The Hotel, including without limitation, collectively the (i) Real
Property; (ii) Fixtures and Tangible Personal Property; (iii)  Operating
Equipment; (iv) Cash on Hand; (v)  Consumables; (vi) transferable right, title,
and interest of Seller in, to and under the Hotel Contracts and the Space
Leases; (vii) Bookings and Hotel Guest Data (to the extent permitted by
applicable Legal Requirements and privacy agreements relating thereto);
(viii) Permits (to the extent assignable); (ix) IT Systems; (x) Inventory;
(xi) Warranties; (xii) Books and Records; (xiii) Intellectual Property; and
(ix)  Miscellaneous Hotel Assets; provided, however, that the Property shall not
include the Excluded Assets or Retained Liabilities.

 

Purchase Price:  Shall have the meaning given to it in Section 3.1.

 

Purchaser:  Shall have the meaning given to it in the Introductory Paragraph.

 

Purchaser Party/ies:  Shall have the meaning given to it in Section 4.5.

 

Purchaser’s Employee Obligations: Shall have the meaning given to it in
Section 12.1(b).

 

Real Property:  The Land together with the Improvements located on the Land.

 

Renovation Reserve Funds: Shall have the meaning given to it in Section 10.1(b).

 

Residences HOA:  Residences at the Stoneleigh Condominium Association, Inc., a
Texas nonprofit corporation.

 

Retained Liabilities:  Any Liability whatsoever, whether fixed or contingent,
recorded or unrecorded, known or unknown, with respect to the Hotel that accrued
and/or arising solely from events which occurred prior to the Closing (except as
otherwise expressly set forth herein), including, but not limited to (subject to
the foregoing limitations):  (a) any Seller Encumbrance;

 

12


 

(b) any and all accounts payable or other trade payables not included within the
definition of Post-Closing Accruals or for which Purchaser received a credit for
at Closing; (c) to the extent not included within the definition of Post-Closing
Accruals or for which Purchaser received a credit at Closing or for which
Purchaser is responsible for pursuant to the express terms of this Agreement,
tax obligations, including without limitation, all federal, state, local or
special purpose district tax and withholding liabilities and obligations of
Seller or any of its respective Affiliates with respect to periods prior to the
Closing, and any interest, fines or penalties thereon or with respect to returns
filed or required to be filed in connection therewith (including, without
limitation, any recapture and including any amounts due or which may come due
and owing under applicable Legal Requirements; provided that Purchaser shall be
solely responsible for any fines, interest or penalties resulting from Purchaser
or its Affiliates failure to pay such taxes included in the definition of
Post-Closing Accruals or for which Purchaser received a credit for at Closing or
for which Purchaser is responsible for pursuant to the express terms of this
Agreement); (d) Liabilities arising from any claims by third parties (but
excluding in all instances any Affiliate of Purchaser or any of their respective
Affiliates) for personal injury or property damage arising out of events
occurring prior to the Closing caused by any violation of Environmental Laws
that were in effect and valid at the time in question; (e) Liabilities or
obligations of Seller or its Affiliates for brokerage or other commissions
relating to the transactions contemplates herein subject to the terms of
Section 14.1(b) and Purchaser’s obligations thereunder; (f) Liabilities relating
to or arising from any contracts between Seller and any of its Affiliates;
(g) any security and other deposits, advance or prepaid rents, and key money
(including any interest thereon) not prorated pursuant to this Agreement or for
which Purchaser received a credit at Closing and held by Seller from tenants of
the Hotel with Space Leases in effect as of the Closing; (h) any Liability or
obligation for advance Bookings if any deposits related thereto that were
actually received by Seller are not prorated pursuant to this Agreement or set
forth in the Preliminary Closing Statement or for which Purchaser received a
credit for at Closing (provided, however, Purchaser shall honor all Bookings
regardless of whether or not a reservation deposit was credited to Purchaser as
part of the prorations hereunder); (i) any liability arising from the
termination, discharge, layoff or other separation from employment of Manager’s
or Seller’s employees prior to the Closing, except as otherwise expressly set
forth in this Agreement; (j) all Parking Expenses and other Charges (each as
defined in the ORE Agreement) arising or accruing prior to the Closing Date; and
(k) to the extent not included within the definition of Post-Closing Accruals or
otherwise prorated pursuant to this Agreement or for which Purchaser received a
credit at Closing, any Liability with respect to goods and services or the
purchase of goods and services to the extent such goods were delivered at the
Hotel or the services were rendered prior to or at the Closing and were ordered
at the request of Seller or Manager.

 

Seller:  Shall have the meaning given to it in the Introductory Paragraph.

 

Seller Default:  Shall have the meaning given to it in Section 16.2.

 

Seller Encumbrances:  Shall have the meaning given to it in Section 4.7(a).

 

Seller Release Parties:  Shall have the meaning given to it in Section 2.2(f).

 

Seller’s Liability Amount: Shall have the meaning given to it in
Section 15.2(a).

 

13


 

Seller’s Knowledge:  Shall have the meaning given to it in Section 5.1.

 

Seller Representations:  The representations and warranties of Seller expressly
set forth in Section 5.1 and Section 14.1(b).

 

Seller’s Representative:  Shall have the meaning given to it in Section 5.1.

 

Seller’s Response Notice:  Shall have the meaning given to it in Section 4.7.

 

Seller’s Response Period:  Shall have the meaning given to it in Section 4.7.

 

Space Leases:  All leases, licenses, concessions, and other occupancy agreements
(and any amendments thereto) for the use or occupancy of any portion of the
Improvements, excluding, however, Bookings.

 

Space Lessee:  Any person or entity entitled to occupancy of any portion of the
Real Property under a Space Lease.

 

Survey:  Shall have the meaning given to it in Section 4.7.

 

Survival Period:  Shall have the meaning given to it in Section 5.3.

 

Surviving Obligations: Shall have the meaning given to it in Section 3.1(a).

 

Termination Notice:  Shall have the meaning given to it in Section 4.4.

 

Title Commitment:  Shall have the meaning given to it in Section 4.7.

 

Title Company:  First American Title Insurance Company.

 

Title Exceptions: Shall have the meaning given to it in Section 4.7.

 

Title Policy:  A TLTA Owner’s Policy of Title Insurance issued by the Title
Company in the form of the Pro Forma subject to the terms of Section 4.7, in
favor of Purchaser and in the amount of the Purchase Price, insuring good and
marketable title in the Real Property to be vested in Purchaser, subject to only
the Permitted Exceptions.

 

Title Commitment:  Shall have the meaning given to it in Section 4.7(a).

 

Transfer:  Shall have the meaning given to it in Section 18.4.

 

Unopened Consumables: Consumables which are in unopened cases, boxes, crates or
containers (other than single use containers, such as individual guestroom
shampoo containers and the like).

 

WARN Act:  The Federal Worker Adjustment and Retraining Notification Act, 29
U.S.C. 2101 2109, or any similar applicable state or local law, together with
any rules, regulations and official guidance promulgated thereunder.

 

14


 

Warranties:  All of Seller’s right, title and interest in and to all presently
effective and assignable warranties, guaranties, representations or covenants
given to or made in favor of Seller in connection with the acquisition,
development, construction, maintenance, repair, renovation or inspection of any
of the Property, including any made under any roof warranties, any construction
contracts and any service or maintenance contracts.

 

Section 1.2      References.  Except as otherwise specifically indicated, all
references to Section and Subsection numbers refer to Sections and Subsections
of this Agreement, and all references to Exhibits refer to the Exhibits attached
to this Agreement. The words “hereby,” “hereof,” “herein,” “hereto,”
“hereunder,” “hereinafter,” and words of similar import refer to this Agreement
as a whole and not to any particular section or subsection of this Agreement.
Captions are for convenience only and shall not be used to construe the meaning
of any part of this Agreement.

 

ARTICLE II

 

SALE AND PURCHASE; “AS IS,” “WHERE IS” SALE

 

Section 2.1      Sale and Purchase.  Seller hereby agrees to sell to Purchaser,
and Purchaser hereby agrees to purchase from Seller, the Property on the terms
and subject to the conditions of this Agreement.

 

Section 2.2      As is, Where is.

 

(a)        Purchaser represents that by reason of its business and financial
experience, and the business and financial experience of those persons retained
by Purchaser to advise it with respect to its investment in the Property,
Purchaser has sufficient knowledge, sophistication and experience in business
and financial matters to evaluate the merits and risks of the prospective
investment and is able to bear the economic risk of such investment.  Purchaser
has had and will have during the Inspection Period adequate opportunity and time
to review and analyze the risks attendant to the transactions contemplated in
this Agreement with the assistance and guidance of competent professionals.  In
addition, Purchaser acknowledges that it has had and will have during the
Inspection Period a sufficient period of time to inspect, examine and
investigate the Property and the Hotel’s operations (including, without
limitation, to review and evaluate the physical (including the environmental)
condition, survey and title matters relating to the Property) including, but not
limited to, the Books and Records provided or made available by Seller or anyone
acting on behalf of Seller and/or Manager.  Purchaser represents, warrants and
agrees that, except for the Seller Representations, Purchaser is relying solely
on its own inspections, examinations and investigations in making the decision
to purchase the Property.  Purchaser hereby acknowledges and agrees that it
shall not have the right to terminate this Agreement and obtain a refund of the
Deposit as a result of its dissatisfaction with any aspect of its investigation
of the Property after the expiration of the Inspection Period.

 

(b)        Except for the Seller Representations, Purchaser has not relied, and
is not relying, upon any information, documents, sales brochures, other
literature, maps or sketches, projections, pro formas, statements,
representations or warranties (whether express or implied,

 

15


 

oral or written, material or immaterial) that may have been given or made by or
on behalf of Seller.

 

(c)        Except for the Seller Representations, Purchaser is not relying and
has not relied on Seller or any of its Affiliates, or any of their respective
officers, members, partners, directors, shareholders, agents, attorneys,
employees or representatives as to (i) the quality, nature, adequacy or physical
condition of the Property including, but not limited to, the structural
elements, foundations, roofs, appurtenances, access, landscaping, parking
facilities, electrical, mechanical, HVAC, plumbing, sewage or utility systems,
facilities or appliances at the Property or any portion of the Property,
(ii) the quality, nature, adequacy or physical condition of soils or ground
water at the Property, (iii) the existence, quality, nature, adequacy or
physical condition of any utility serving the Property, (iv) the ad valorem
taxes now or hereafter payable on the Property or the valuation of the Property
for ad valorem tax purposes, (v) the development potential of the Property or
the habitability, merchantability, fitness, suitability or adequacy of the
Property or any portion of the Property for any particular use or purpose,
(vi) the zoning or other legal status of the Real Property, (vii) the compliance
by the Property or any portion of the Property, or of the operations conducted
on or at the Property, with any Legal Requirements or other covenants,
conditions or restrictions, (viii) the quality of any labor or materials
relating in any manner to the Property or (ix) except as otherwise expressly
provided in this Agreement, the condition of title to the Property or the
nature, status, and extent of any right of way, lease, right of redemption,
possession, lien, encumbrance, license, reservation, covenant, condition,
restriction or any other matter affecting title to the Property.

 

(d)       EXCEPT FOR THE SELLER REPRESENTATIONS, THE SALE AND CONVEYANCE BY
SELLER TO PURCHASER OF THE PROPERTY WILL BE MADE WITHOUT ANY WARRANTY OR
RECOURSE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF TITLE
(EXCEPT AS TO ACTS OF SELLER), ABSENCE OF DEFECTS (WHETHER APPARENT OR LATENT,
KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR HIDDEN), FITNESS FOR ANY ORDINARY USE,
OR FITNESS FOR ANY INTENDED USE OR PARTICULAR PURPOSE, EVEN FOR THE RETURN OR
REDUCTION OF THE PURCHASE PRICE OR OTHERWISE, THE SOLE PERIL AND RISK OF
EVICTION TO BE ASSUMED BY PURCHASER, BUT WITH FULL SUBSTITUTION AND SUBROGATION
IN AND TO ALL OF THE RIGHTS AND ACTIONS OF WARRANTY WHICH SELLER HAS OR MAY HAVE
AGAINST ALL PRECEDING OWNERS OR SELLERS; IT BEING UNDERSTOOD THAT PURCHASER WILL
TAKE THE PROPERTY “AS IS” AND “WHERE IS”, PURCHASER HEREBY ACKNOWLEDGING
RELIANCE SOLELY ON ITS OWN TITLE EXAMINATION AND INSPECTION OF THE PROPERTY, AND
NOT ON ANY WARRANTIES OR REPRESENTATIONS FROM SELLER OR ANYONE ACTING ON BEHALF
OF SELLER, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.

 

(e)        EXCEPT FOR THE SELLER REPRESENTATIONS, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, PURCHASER ACKNOWLEDGES THAT NEITHER SELLER NOR
ANYONE ACTING ON BEHALF OF SELLER HAS MADE ANY REPRESENTATIONS OR WARRANTIES OF
ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY
INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OR REPRESENTATIONS AS TO TITLE
(EXCEPT AS

 

16


 

TO ACTS OF SELLER), ABSENCE OF DEFECTS (WHETHER APPARENT OR LATENT, KNOWN OR
UNKNOWN, EASILY DISCOVERABLE OR HIDDEN), HABITABILITY, MERCHANTABILITY, FITNESS
FOR ANY ORDINARY USE, FITNESS FOR ANY INTENDED USE OR PARTICULAR PURPOSE,
ZONING, TAX CONSEQUENCES, PHYSICAL CONDITION, MOLD, ENVIRONMENTAL CONDITION,
UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS,
THE COMPLIANCE OF THE PROPERTY WITH LEGAL REQUIREMENTS, INCLUDING WITHOUT
LIMITATION THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C. 12101, ET
SEQ., THE TRUTH, ACCURACY, OR COMPLETENESS OF ANY MATERIALS, DATA, OR
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR THE MANNER OR
QUALITY OF THE CONSTRUCTION OR MATERIALS INCORPORATED INTO THE PROPERTY OR THE
MANNER OF REPAIR, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY OR
ANY PORTION THEREOF.  EXCEPT FOR THE SELLER REPRESENTATIONS, ALL SUCH
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE PROPERTY ARE HEREBY
DISCLAIMED BY SELLER AND EXPRESSLY WAIVED BY PURCHASER.  EXCEPT FOR THE SELLER
REPRESENTATIONS, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND NEITHER
SELLER NOR ANY OF THE SELLER RELEASE PARTIES (AS DEFINED BELOW) IS LIABLE FOR OR
BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS,
REPRESENTATIONS, OR INFORMATION PERTAINING OR RELATING TO THE PROPERTY MADE OR
FURNISHED BY SELLER, ANY PARTY ACTING OR PURPORTING TO ACT FOR SELLER, OR ANY
REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING.
PURCHASER FURTHER HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT IN SELECTING THE
PROPERTY.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER SHALL HAVE
NO RIGHT OR CAUSE OF ACTION IN WARRANTY OR OTHERWISE AGAINST SELLER OR ANY OF
THE SELLER RELEASE PARTIES IN ANY CONTROVERSY, CLAIM, DEMAND, OR LITIGATION
ARISING FROM OR IN CONNECTION WITH THE PROPERTY (INCLUDING, BUT NOT LIMITED TO
THE PHYSICAL OR ENVIRONMENTAL CONDITION THEREOF) AND PURCHASER HEREBY WAIVES AND
RELEASES SELLER AND EACH OF THE SELLER RELEASE PARTIES FROM ANY SUCH RIGHT OR
CAUSE OF ACTION.

 

(f)        EXCEPT FOR THE SELLER REPRESENTATIONS, SELLER AND EACH PERSON ACTING
OR PURPORTING TO ACT ON BEHALF OF SELLER HAS NOT, DOES NOT AND WILL NOT MAKE ANY
REPRESENTATIONS OR WARRANTIES WITH REGARD TO (A) COMPLIANCE WITH ANY
ENVIRONMENTAL LAWS, HEALTH OR SAFETY LAWS, RULES OR REGULATIONS OR LAND USE
LAWS, RULES, REGULATIONS, ORDERS, OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO,
THOSE PERTAINING TO THE HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF
ANY HAZARDOUS SUBSTANCES, OR (B) ABSENCE OF ANY CLAIMS, WHETHER ASSERTED OR
UNASSERTED, WITH RESPECT TO COMPLIANCE WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL,
FIRE LIFE SAFETY OR HEALTH AND WELFARE CONDITIONS AT THE PROPERTY.  AS A
MATERIAL PART OF THE

 

17


 

CONSIDERATION TO SELLER FOR THE SALE OF THE HOTEL HEREUNDER, PURCHASER HEREBY
WAIVES AND RELINQUISHES, AND RELEASES SELLER, MANAGER AND ALL OF SELLER’S AND
MANAGER’S OFFICERS, DIRECTORS, SHAREHOLDERS, INVESTORS, MEMBERS, EMPLOYEES AND
AGENTS (COLLECTIVELY, “SELLER RELEASE PARTIES”) FROM ANY AND ALL CLAIMS AND
REMEDIES (INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF RESCISSION) AGAINST SELLER
RELEASE PARTIES OR ANY OF THEM BASED DIRECTLY OR INDIRECTLY ON (A) ANY PAST,
PRESENT OR FUTURE CONDITION OF THE HOTEL, INCLUDING, WITHOUT LIMITATION, THE
RELEASE OR PRESENCE OF ANY HAZARDOUS SUBSTANCES, MOLD, COMMUNICABLE DISEASE OR
OTHER HEALTH OR WELFARE ISSUE OR (B) ANY MISREPRESENTATION, OR FAILURE TO
DISCLOSE TO PURCHASER ANY INFORMATION REGARDING THE HOTEL (INCLUDING, WITHOUT
LIMITATION, ANY DEFECTIVE, HAZARDOUS OR UNLAWFUL CONDITION OF WHICH SELLER
SHOULD BE AWARE, WHETHER OR NOT SUCH CONDITION REASONABLY COULD HAVE BEEN
DISCOVERED BY PURCHASER THROUGH AN INSPECTION OF THE HOTEL OR ANY PORTION
THEREOF OR THE PROPERTY RECORDS).  NOTWITHSTANDING ANYTHING STATED TO THE
CONTRARY IN THIS AGREEMENT, THE FOREGOING RELEASE SHALL NOT EXTEND TO (AND SHALL
EXPRESSLY EXCLUDE) CLAIMS ARISING FROM SELLER’S FRAUD OR, SUBJECT TO THE TERMS
OF THIS AGREEMENT, SELLER’S BREACH OF THE SELLER REPRESENTATIONS OR ITS EXPRESS
COVENANTS AND OBLIGATIONS (INCLUDING INDEMNITY OBLIGATIONS) SET FORTH IN THIS
AGREEMENT AND SUBJECT TO THE TERMS OF THIS AGREEMENT.  PURCHASER UNDERSTANDS
THAT SUCH WAIVER AND RELEASE INCLUDES STATUTORY AS WELL AS “COMMON LAW” AND
EQUITABLE RIGHTS AND REMEDIES AND THAT IT COVERS POTENTIAL CLAIMS OF WHICH
PURCHASER MAY BE CURRENTLY UNAWARE OR UNABLE TO DISCOVER.  PURCHASER
ACKNOWLEDGES THAT THE FOREGOING WAIVER AND RELEASE IS OF MATERIAL CONSIDERATION
TO SELLER IN ENTERING INTO THIS AGREEMENT, THAT PURCHASER’S COUNSEL HAS ADVISED
PURCHASER OF THE POSSIBLE LEGAL CONSEQUENCES OF MAKING SUCH WAIVER AND RELEASE
AND THAT PURCHASER HAS TAKEN INTO ACCOUNT, IN AGREEING TO PURCHASE THE HOTEL AT
THE PURCHASE PRICE SPECIFIED HEREIN, SELLER’S DISCLAIMER OF ANY WARRANTIES AND
REPRESENTATIONS REGARDING THE HOTEL OTHER THAN THOSE EXPRESSLY SET FORTH
HEREIN.  NOTHING HEREIN, HOWEVER, SHALL RELEASE SELLER FROM ANY LIABILITY IN
CONNECTION WITH ANY FRAUD BY SELLER OR SUBJECT TO THE TERMS OF THIS AGREEMENT,
FOR A BREACH OF A SELLER REPRESENTATION.

 

Purchaser further agrees and acknowledges that, in giving the foregoing waiver
and release, it has with its legal counsel, considered any statute or other law
that might apply to and limit the effect of Purchaser’s waiver and release
herein and hereby knowingly waives the benefits of any such law and intends that
it not be applicable here.

 

(g)        NEITHER SELLER NOR ANY OF THE SELLER RELEASE PARTIES NOR MANAGER
SHALL BE LIABLE TO PURCHASER OR ANY OF ITS AFFILIATES FOR ANY PROSPECTIVE OR
SPECULATIVE PROFITS, OR SPECIAL, INDIRECT,

 

18


 

INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON CONTRACT, TORT
OR NEGLIGENCE OR IN ANY OTHER MANNER ARISING FROM THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

ARTICLE III

 

PURCHASE PRICE

 

Section 3.1      Purchase Price; Deposit.  The purchase price (the “Purchase
Price”) to be paid by Purchaser to Seller at the Closing shall be Seventy
Million Dollars ($70,000,000.00), subject to the prorations and adjustments as
provided in this Agreement.  Seller and Purchaser agree that the Purchase Price
shall be allocated among (i) the Land and the Improvements, and (ii) the
Personal Property for federal, state and local tax purposes in accordance with
Section 1060 of the Code (the “Allocation”) as follows: Land – Eight Million Six
Hundred Thousand Dollars ($8,600,000.00); Improvements – Fifty-Nine Million
Seven Hundred Thousand Dollars ($59,700,000.00); Personal Property – One Million
Seven Hundred Thousand Dollars ($1,700,000.00); Intangible Property – Zero
Dollars ($0.00).  Purchaser and Seller shall (i) cooperate in the filing of any
forms (including Form 8594 under Section 1060 of the Code) with respect to the
Allocation, including any amendments to such forms required pursuant to this
Agreement with respect to any adjustment to the Purchase Price, and (ii) shall
file all federal, state and local tax returns and related tax documents
consistent with the Allocation, as the same may be adjusted pursuant to any
provisions of this Agreement. The provisions of this Section 3.1 shall survive
the Closing without limitation.

 

The Purchase Price shall be payable by Purchaser as follows:

 

(a)        No later than 3:00 p.m. Central Standard Time on the date one
(1) Business Day after the Effective Date, Purchaser shall deposit with the
Escrow Company, as escrow agent, the amount of One Million Two Hundred Twenty
Five Thousand Dollars ($1,225,000.00) by a wire transfer of immediately
available United States of America funds as an earnest money deposit (together
with the interest earned thereon, the “Initial Deposit”).  In the event
Purchaser does not deposit the Initial Deposit on or before 3:00 p.m. Central
Standard Time on the first (1st) Business Day following the Effective Date, this
Agreement shall automatically terminate, whereupon the parties hereto shall be
released from all further obligations under this Agreement, except for
obligations that expressly survive the termination of this Agreement (the
“Surviving Obligations”).

 

19


 

(b)        No later than 3:00 p.m. Central Standard Time on the date one
(1) Business Day following the date which is the end of the Inspection Period,
if Purchaser shall not have terminated this Agreement prior to the expiration of
the Inspection Period, Purchaser shall make an additional deposit with the
Escrow Company, as escrow agent, in the amount of One Million Two Hundred Twenty
Five Thousand Dollars ($1,225,000.00) (the “Additional Deposit” and, together
with the Initial Deposit, the Closing Extension Deposit (if any), and the
interest earned thereon, collectively, herein the “Deposit”).  In the event
Purchaser does not deposit the Additional Deposit on or before 3:00 p.m. Central
Standard Time on the first (1st) Business Day following the expiration of the
Inspection Period, the same shall be a default hereunder, and Seller shall be
entitled to terminate this Agreement and to receive the Initial Deposit as
liquidated damages, whereupon the parties hereto shall be released from all
further obligations under this Agreement, except for obligations that expressly
survive the termination of this Agreement. THE PARTIES AGREE THAT IT WOULD BE
IMPRACTICABLE AND EXTREMELY DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED
BY SELLER AS A RESULT OF PURCHASER’S FAILURE TO COMPLETE THE PURCHASE OF THE
PROPERTY PURSUANT TO THIS AGREEMENT, AND THAT UNDER THE CIRCUMSTANCES EXISTING
AS OF THE EFFECTIVE DATE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS
SECTION REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR
AS A RESULT OF SUCH FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT
LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES PURSUANT TO
SECTION 15.3, NOR WAIVE OR AFFECT SELLER’S RIGHTS AND PURCHASER’S INDEMNITY
OBLIGATIONS UNDER OTHER SECTIONS OF THIS AGREEMENT.   SELLER AND PURCHASER AGREE
THAT SELLER’S DAMAGES RESULTING FROM SUCH A DEFAULT AS DESCRIBED IN THE
PRECEDING SENTENCE ARE DIFFICULT TO DETERMINE AND ASCERTAIN AND THE AMOUNT OF
THE DEPOSIT (IN CONNECTION WITH A DEFAULT DESCRIBED IN THIS PARAGRAPH) IS A FAIR
ESTIMATE OF THOSE DAMAGES AND SUCH AMOUNT IS NOT INTENDED AS A FORFEITURE OR
PENALTY BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES.  THE PARTIES HAVE SET
FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH THE LIQUIDATED
DAMAGES PROVISION CONTAINED IN THIS SECTION.

 

INITIALS:      Seller _/s/CWH__                          Purchaser __/s/MM___

 

(Remainder of this page is intentionally blank; text continues on following
page)

 

20


 

(c)        On the Closing Date, Purchaser shall pay the balance of the Purchase
Price, subject to the prorations and adjustments provided for in this Agreement,
in cash by certified check or wire transfer of immediately available United
States of America funds to the Escrow Company, as escrow agent, in accordance
with the terms and conditions of this Agreement.  Purchaser shall be responsible
for any income taxes payable with respect to any interest and/or dividends
earned with respect to the Deposit.  The terms of this Section 3.1(c) shall
survive the Closing or any termination of this Agreement.

 

Section 3.2      Application of Deposit.  The Deposit shall be held and
disbursed by the Escrow Company acting as escrow agent in accordance with this
Agreement.  The Deposit shall be invested in a federally insured interest
bearing account mutually acceptable to Seller and Purchaser, provided that
Escrow Agent has been furnished with a completed and executed W-9 for the party
entitled to said interest, and any interest earned on the Deposit shall be paid
to the party to which the Deposit is paid pursuant to the provisions of this
Agreement; provided, however, Purchaser shall be responsible for the payment of
any and all taxes payable in connection with any interest earned on the
Deposit.  If the sale of the Property is consummated in accordance with the
terms of this Agreement, the Deposit shall be applied to the Purchase Price to
be paid by Purchaser at the Closing.  In the event of a default under this
Agreement by Purchaser or Seller, the Deposit shall be applied as provided in
this Agreement.

 

ARTICLE IV

 

DILIGENCE MATTERS

 

Section 4.1      Inspection Period.   Purchaser acknowledges that Seller
provided Purchaser the opportunity to conduct such due diligence and inspections
of the Property as Purchaser and its officers, directors, employees and advisers
deemed necessary and appropriate prior to the Effective Date.  Any and all
references to the “Inspection Period” in this Agreement mean and refer and shall
be deemed to mean and refer to for all purposes to a period commencing prior to
the Effective Date and expiring immediately upon the Effective Date and that,
therefore, except as set forth in Section 4.9, any and all rights of Purchaser
to terminate this Agreement pursuant to this Article IV have terminated and been
unconditionally waived and relinquished, and, except as set forth in
Section 4.9, Purchaser has no such right to so terminate this Agreement pursuant
to this Article IV.  Notwithstanding the foregoing, from and after the Effective
Date, subject to the terms of this Agreement, Purchaser and its representatives
shall be permitted to enter upon the Property to examine, inspect and
investigate the Property including, but not limited to, all Books and Records
located at the Property, subject to Manager’s good faith compliance with Legal
Requirements with respect to access to any and all Employee records
(collectively, “Due Diligence”); provided, however, except as set forth in
Section 4.9, the Purchaser has no right to terminate this Agreement based on
such Due Diligence after the expiration of the Inspection Period.  Purchaser’s
Due Diligence shall be subject to the terms, conditions and limitations set
forth in this ARTICLE IV, and Purchaser’s conduct shall be in strict compliance
with the covenants and agreements contained in this ARTICLE IV.

 

Section 4.2      Review and Inspection.  Purchaser shall have a right to enter
upon the Property for the purpose of conducting its Due Diligence provided that
in each such instance (i) Purchaser notifies Seller in writing of its intent to
enter the Property to conduct its Due Diligence

 

21


 

not less than twenty-four (24) hours prior to such entry; (ii) the date and time
period are scheduled with Seller; and (iii) Purchaser is in full compliance with
the insurance requirements set forth in Section 4.6.  At Seller’s election, a
representative of Seller shall be present during any entry by Purchaser or its
representatives upon the Property for Due Diligence.  Purchaser shall take all
necessary actions to ensure that neither it nor any of its representatives
unreasonably interfere with the guests of the Hotel or ongoing operations
occurring at the Property.  Purchaser shall not cause or permit any mechanic
liens, materialmen’s liens or other liens to be filed against the Property as a
result of its Due Diligence.

 

Section 4.3      Testing.  Purchaser shall have the right to conduct, at its
sole cost and expense, any inspections, studies or tests that Purchaser deems
appropriate in determining the condition of the Property; provided, however,
Purchaser is not permitted to perform any sampling, boring, drilling or other
physically intrusive testing into the structures or ground constituting the
Property, including, without limitation, any so-called Phase II environmental
assessment, without the prior written consent of Seller for such testing to be
provided in Seller’s sole and absolute discretion.  Notwithstanding the
foregoing, Purchaser shall have the right to conduct a non-intrusive Phase I
environmental assessment without obtaining Seller’s prior consent, provided that
such Phase I shall not include any sampling, boring, drilling or other
physically intrusive testing into the structures or ground constituting any
portion of the Property.

 

Section 4.4      Acceptance or Rejection.  Purchaser shall have until the
expiration of the Inspection Period to conduct its Due Diligence and to
determine whether the Property is acceptable to Purchaser.  If the Property is
not acceptable to Purchaser in its sole and absolute discretion, for any reason
or no reason, Purchaser may terminate this Agreement by giving written notice of
termination (the “Termination Notice”) to Seller and the Escrow Company on or
before the expiration of the Inspection Period.  Upon receipt by Seller and the
Escrow Company of such Termination Notice, (i) this Agreement shall
automatically terminate, (ii) the parties shall have no further obligations to
or recourse against each other (except for the Surviving Obligations, including,
without limitation, the indemnification obligation set forth in Section 4.6) and
(iii) the Escrow Company shall within one (1) Business Day of its confirmation
of Seller’s receipt of the Termination Notice return to Purchaser the Initial
Deposit.  If Purchaser does not timely give a Termination Notice as aforesaid,
Purchaser shall be deemed to have fully and knowingly waived any right to
terminate this Agreement pursuant to this Article IV or otherwise in connection
with its Due Diligence and thereafter the Deposit shall be non-refundable to
Purchaser except as otherwise expressly provided in this Agreement. 
Notwithstanding anything to the contrary contained in this Section 4.4,
Purchaser agrees and acknowledges that Purchaser has no right to terminate this
Agreement pursuant to this Section 4.4 in connection with Purchaser’s Due
Diligence.

 

Section 4.5      Confidentiality.  Purchaser agrees and covenants with Seller
not to disclose to any third party (other than its agents and employees,
directors, trustees, lenders, accountants, attorneys, and other professionals
and consultants engaged by Purchaser (collectively, “Purchaser Parties”) in
connection with the transaction contemplated in this Agreement who shall also be
obligated, and have been instructed, under this Section 4.5 not to disclose)
without Seller’s prior written consent, the existence of this Agreement or any
of the terms or conditions set forth in this Agreement, the Books and Records or
any of the reports or any other documentation or information obtained by
Purchaser or any Purchaser Parties which

 

22


 

relates to the Property, Seller or its Affiliates in any way, all of which shall
be used by Purchaser and the Purchaser Parties solely in connection with the
transaction contemplated by this Agreement, or the existence of any dispute
under this Agreement, unless Purchaser or any Purchaser Party is (i) obligated
by applicable Legal Requirements to make such a disclosure, (ii) is required to
as may be necessary to obtain Permits from any governmental authority or
(iii) is required to in connection with Purchaser’s or any Purchaser Party’s
filing or other disclosures required by the Securities and Exchange Commission;
provided, however, in no event shall Purchaser or Seller make or issue any
public release except as set forth in Section 18.3.  If such disclosure is
required or permitted under clauses (i) – (iii) of this Section 4.5, then
Purchaser shall notify Seller in writing of such obligation to ensure Seller has
the opportunity to prevent (or appropriately and reasonably limit) any such
disclosure.  If this Agreement is terminated, Purchaser agrees that all such
information will continue to be held in strict confidence and Purchaser shall
return all copies of such information to Seller and Purchaser agrees to provide
Seller, without liability, representation or warranty, copies of any third-party
tests, reports and inspections of the Property so requested by Seller which were
made or conducted for or on behalf of Purchaser (excluding any such materials
which are prohibited to be distributed by such third-party); provided, however,
in the event Seller requests to have any such third-party test, report and/or
inspection certified to Seller (to the extent permitted by such third-party),
Seller shall reimburse Purchaser for fifty percent (50%) of Purchaser’s
out-of-pocket costs if this Agreement has not been terminated as a result of a
Purchaser Default, in which circumstance Seller shall have no obligation to
reimburse Purchaser in connection with the delivery of such reports.  Except as
set forth in the Seller Representations, Purchaser shall have no right to rely
on any such confidential information and Seller makes no representation or
warranty to the completeness or accuracy of such confidential information and
Purchaser shall indemnify Seller for any costs incurred as a result of
Purchaser’s or any Purchaser Party’s use of such information in violation of
this Section 4.5.  The provisions of this Section 4.5 shall survive the Closing
or any termination of this Agreement.

 

Section 4.6      Indemnification; Restoration; Insurance.  Purchaser agrees to
save, protect, defend, indemnify and hold Seller, Manager and each of their
Indemnitees harmless from and against any and all Liabilities suffered or
incurred by any of Seller, Manager or any of their Indemnitees as a result of or
in connection with any activities of Purchaser (including activities of any of
Purchaser’s employees, consultants, contractors or other agents) relating to its
inspection of the Property, including, without limitation, mechanics’ liens,
damage to the Property, injury to persons or property resulting from such
activities in connection therewith or a violation of the confidentiality
provisions of this Agreement, except to the extent resulting from Seller’s,
Manager’s or their respective Affiliates’ or Indemnitees’ gross negligence or
willful misconduct.  ALL INDEMNITIES AND WAIVERS IN THIS SECTION 4.6 WILL BE
ENFORCED TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW FOR THE BENEFIT OF
THE BENEFICIARY THEREOF, EVEN IF THE APPLICABLE CLAIM IS CAUSED BY THE ACTIVE OR
PASSIVE, JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE OF SUCH BENEFICIARY, AND
REGARDLESS OF WHETHER LIABILITY WITHOUT FAULT OR STRICT LIABILITY IS IMPOSED
UPON OR ALLEGED AGAINST THE BENEFICIARY, BUT WILL NOT BE ENFORCED TO THE EXTENT
THAT A COURT OF COMPETENT JURISDICTION HOLDS IN A FINAL JUDGMENT THAT A LOSS IS
CAUSED BY THE WILLFUL

 

23


 

MISCONDUCT OR GROSS NEGLIGENCE OF THE BENEFICIARY. Notwithstanding the
foregoing, Purchaser’s indemnification obligations hereunder shall not include
any obligation or duty whatsoever with respect to any such claims (including
claims that the Real Property has declined in value) to the extent arising out
of or resulting from the mere discovery or presence of any pre-existing
Hazardous Substances or other property condition.  If the Property is damaged as
result of or in connection with the activities of Purchaser, Purchaser, at its
sole cost and expense, shall promptly restore the Property to substantially the
same condition as it existed prior to such damage.  Furthermore, Purchaser shall
maintain and cause any of its representatives or agents conducting any Due
Diligence to maintain and have in effect commercial general liability insurance
with single occurrence coverage of at least One Million Dollars ($1,000,000) and
aggregate coverage of at least Two Million Dollars ($2,000,000) for personal
injury, including bodily injury and death, and property damage, naming Seller
and Manager as an additional insured parties, and containing a waiver of
subrogation.  Purchaser shall deliver to Seller a copy of the certificate of
insurance effectuating the insurance required under this Section 4.6, prior to
conducting any inspections or investigations at the Property.  The provisions of
this Section 4.6 shall survive the Closing or any termination of this Agreement.

 

Section 4.7      Title and Survey.

 

(a)        Prior to the Effective Date, the Title Company has delivered to
Purchaser a preliminary title report for the Property (the “Title Commitment”)
along with legible copies of each instrument listed as an exception therein (the
“Title Exceptions”) and Seller has delivered the existing ALTA survey for which
Purchaser has ordered an update (the “Survey”) of the Land and Improvements. 
Attached as Exhibit M hereto is the form of pro forma Title Policy (“Pro Forma”)
Purchaser has negotiated with the Title Company. All exceptions and matters set
forth on the Pro Forma and any exceptions or matters caused by or through
Purchaser shall be “Permitted Exceptions”. Notwithstanding anything to the
contrary herein, Seller shall remove at Closing (i) any mortgage, deed of trust
or similar voluntary monetary lien affecting the Property; (ii) any mechanic’s
or similar liens for work performed at the Property and not caused by any acts
or omissions of Purchaser or any Purchaser Party; and (iii) Taxes which
constitute Title Exceptions which would be delinquent if unpaid at Closing
(individually and collectively, the “Seller Encumbrances”).  Seller shall be
permitted to use the proceeds from the sale to effect such removal at Closing so
long as the same does not prevent or delay the Title Company from issuing the
Title Policy as required under Section 9.1.

 

(b)        If after the Effective Date, the Title Company issues an update to
the Title Commitment or Pro Forma and such update to the Title Commitment or Pro
Forma discloses an additional Title Exception other than a Permitted Exception
or a Seller Encumbrance (which Seller is required to discharge in accordance
with this Section 4.7) or a title encumbrance caused by or through Purchaser (or
any Purchaser Parties) or expressly approved by Purchaser in accordance with the
terms of this Agreement, or if an update to the Survey discloses a material new
issue not disclosed by or set forth on the Survey, that in either instance, in
Purchaser’s commercially reasonable good faith opinion materially adversely
impacts title to the Property or the operation of the Hotel, then within three
(3) Business Days of Purchaser’s receipt of such updated Title Commitment or the
updated Survey, Purchaser may object to such new exception (and any change in an
existing exception) shown in the updated Title Commitment or new matter
disclosed by the updated Survey, by providing Seller with a written notice of
such objections (the

 

24


 

“Intervening Lien Objection Letter”), which notice shall contain a reasonably
detailed explanation of such objections.  If Purchaser does not deliver an
Intervening Lien Objection Letter within the time period specified above,
Purchaser shall be deemed to have accepted all exceptions contained in the
updated Title Commitment and/or the updated Survey (other than any Seller
Encumbrances) and all such exceptions and matters and shall also constitute
Permitted Exceptions.  In the event any such objections are timely made by
Purchaser, Seller shall have the right, but not the obligation, exercisable by
delivery of a notice to Purchaser (the “Seller’s Response Notice”) within one
(1) Business Day after receipt of Purchaser’s Intervening Lien Objection Letter
(the “Seller’s Response Period”) to commit to cure (by removal or, if acceptable
to Purchaser in its sole but good faith discretion, by endorsement or otherwise)
such objections in the manner specified in the Seller’s Response Notice within
the time periods provided herein.  The procurement by the Seller of a commitment
for the issuance of a title policy or endorsement thereto (if acceptable to
Purchaser in its sole but good faith discretion) by the Title Company insuring
Purchaser against the exception or other matter shall be deemed a cure of such
exception or matter as long as the Title Company agrees to delete such exception
or (if acceptable to Purchaser in its sole but good faith discretion)
affirmatively insure over such exception.  Except with respect to Seller
Encumbrances, if there are objections timely made by Purchaser that Seller
elects or is deemed to have elected not to cure, then Purchaser shall have the
right, notwithstanding any other provision of this Agreement, within one
(1) Business Day (such date, the “Outside Approval Date”) after the earlier of
(i) receipt of Seller’s Response Notice or (ii) the expiration of the Seller’s
Response Period to either (A) terminate this Agreement upon written notice to
Seller whereupon this Agreement shall terminate, Escrow Company shall
immediately return the Deposit to Purchaser, the Parties shall each pay one-half
the costs of escrow, and neither party to this Agreement shall thereafter have
any further rights or liabilities under this Agreement, except for the Surviving
Obligations, or (B) be deemed to have agreed to accept title to the Real
Property subject to all exceptions to title set forth in the updated Title
Commitment as applicable, and all matters shown on the updated Survey, as
applicable, other than those which Seller has expressly agreed to remedy in the
manner set forth in Seller’s Response Notice (or is hereunder obligated to
remove because such item constitutes a Seller Encumbrance) and proceed to
Closing.  If any such objections are not cured (or arrangements for such cure to
be effective as of the Closing are not made) by Seller in the manner provided in
Seller’s Response, then Seller shall be in breach of this Agreement and
Purchaser may as its only option, elect any of the remedies set forth in
Section 16.2.

 

Section 4.8      Space Leases, Hotel Contracts and Equipment Leases.  Purchaser
agrees to assume all obligations under the Space Leases and, to the extent
assumable or any requisite consent is obtained, the Hotel Contracts, including
any Equipment Leases, accruing from and after the Closing Date, provided that,
Seller shall pay all of the actual out-of-pocket fees, costs and expenses
incurred in connection with assignment and assumption of the Space Leases and
the Hotel Contracts. Seller shall use reasonable efforts to obtain any required
consents or satisfy any other requirements in connection with the assignment and
assumption of all Space Leases and Hotel Contracts; provided, however, in the
event Seller is unable to obtain any such consents or satisfy the requirements
to assign any Space Lease or Hotel Contract, (i) such Space Leases and/or Hotel
Contracts shall be excluded from the definition of Property, (ii) Seller shall
not be in default hereunder, (iii) Seller shall remain solely liable for any and
all costs in connection with the termination of any such Space Lease or Hotel
Contract (including,

 

25


 

without limitation, any break-up fees, termination fees or damages resulting
therefrom), and (iv) the parties shall consummate the Closing in accordance with
this Agreement without the transfer of such Space Lease and/or Hotel Contract to
Purchaser.  For the avoidance of doubt, Purchaser shall not assume or have any
Liability arising from or relating to, whether accruing before or after the
Closing, that certain Development Agreement, dated September 26, 2007, by and
among the City of Dallas, a Texas municipal corporation of Dallas County, Texas
(“Dallas”), and AP/APH Stoneleigh, L.P., a Texas limited partnership (“AP/APH”),
as amended by that certain First Amendment to Development Agreement with AP/APH
for the Stoneleigh Hotel, dated December 21, 2007, by and between Dallas and
AP/APH, as amended by that certain Second Amendment to Development Agreement
with AP/APH for the Stoneleigh Hotel, dated July 9, 2012. The provisions of this
Section 4.8 shall survive the Closing.

 

Section 4.9      Franchise Agreement. So long as Purchaser complies with its
obligations set forth in this Section 4.9, it shall be a condition to
Purchaser’s obligation to Closing that Franchisor shall have entered into a new
hotel franchise agreement with Purchaser or its designee on the form included in
Franchisor’s current Franchise Disclosure Document (“FDD”) modified to give
Purchaser the benefit of Seller’s license fee and area of protection terms
(subject to Purchaser’s compliance with Section 11.2.2 of the Franchise
Agreement) and reserve fund obligations that are set forth in the Franchise
Agreement, the agreed property improvement plan (aka “PIP”) (PIP dated
September 3, 2015) and such other commercially reasonable changes requested by
Purchaser to the form franchise agreement included in the FDD (the “Material
Franchise Terms”); provided, however, only those commercially reasonable changes
that are consistent with the terms of the most recent franchise agreement
between Franchisor and Purchaser or Affiliates of Purchaser shall be considered
Material Franchise Terms for purposes of this Agreement.  Franchisor’s written
confirmation (or its customary equivalent) to, at Closing, enter into such
franchise agreement with Purchaser upon the Material Franchise Terms, shall be
referred to herein as the “Franchisor Approval”.  Promptly after the Effective
Date (and not later than three (3) Business Days), Purchaser shall file its
application for a new franchise agreement with Franchisor and together therewith
pay all required application fees.  Purchaser shall use commercially reasonable
efforts to pursue and negotiate in good faith the Franchisor Approval with
Franchisor on or before expiration of the Inspection Period. Notwithstanding
anything in this Agreement to the contrary, if the Franchisor Approval has not
been granted by the expiration of the Inspection Period, Purchaser may elect to
extend the Inspection Period for up to an additional five (5) Business Days, for
the sole purpose allowing Purchaser to obtain Franchisor Approval and for no
other reason whatsoever, by delivering written notice to Seller of such election
(the “Extension Notice”) prior to the expiration of the Inspection Period
(provided, however, in no event shall such extension of the Inspection Period
grant Purchaser the right to terminate this Agreement for any reason other than
for Franchisor’s failure or refusal to issue a Franchisor Approval). Seller
acknowledges that as of the Effective Date, Purchaser has not received the
Franchisor Approval and that Purchaser has timely delivered to Seller the
Extension Notice and properly exercised its right to extend the Inspection
Period as described in the previous sentence. If Purchaser does not deliver a
written notice to Seller prior to 5:00 p.m. Dallas, Texas time on the fifth
(5th) Business Day following the expiration of the Inspection Period informing
Seller that despite Purchaser’s commercially reasonable efforts to obtain the
Franchisor Approval, the Franchisor Approval has not been obtained and in
connection therewith Purchaser is electing to terminate this Agreement pursuant

 

26


 

to this Section 4.9 (the “Franchise Termination Notice”), then Purchaser shall
be deemed to have fully and knowingly waived any right to terminate this
Agreement pursuant to this Section 4.9 and thereafter the Deposit shall be
non-refundable to Purchaser except as otherwise expressly provided in this
Agreement.  Upon receipt by Seller and the Escrow Company of such Franchise
Termination Notice, (a) this Agreement shall automatically terminate, (b) the
parties shall have no further obligations to or recourse against each other
(except for the Surviving Obligations) and (c) the Escrow Company shall within
one (1) Business Day of its confirmation of Seller’s receipt of the Franchise
Termination Notice return to Purchaser the Deposit.

 

Purchaser expressly acknowledges that (a) Seller has entered into this Agreement
on the basis that no termination costs, fees or expenses or liquidated damages
shall be payable by Seller as a result of the sale of the Property to Purchaser
as a result of Purchaser or its designee (at Purchaser’s sole cost and expense)
so entering into a new hotel franchise agreement with Franchisor for the Hotel
and, (b) Seller must receive a written release from Franchisor, on Franchisor’s
current standard form, of any obligations of Seller or any of its Affiliates
under the Franchise Agreement first arising from and after Closing (including
pursuant to any guaranties from Seller or any of its Affiliates pursuant to the
Franchise Agreement but expressly excluding any amounts due and owing (or
otherwise incurred or accrued) prior to the Closing Date other than any
liquidated damages).  If Closing occurs and Purchaser or its designee has not so
entered into a new hotel franchise agreement with Franchisor as set forth above
(and Seller has not obtained a release of Seller and its Affiliates as set forth
above), in each case, such that no termination fees, liquidated damages or
similar fees and penalties are payable by Seller or any of its Affiliates
(including Seller or any entity owning a beneficial interest in Seller in its
capacity as a guarantor or otherwise) as a result of the sale of the Property to
Purchaser, then Purchaser shall be responsible for, and shall save, protect,
defend, indemnify and hold Seller (and any Affiliate of Seller) harmless from
any such termination fees, liquidated damages or similar costs, fees and
penalties in connection with the termination of the Franchise Agreement as of
the Closing and any other Liabilities of Seller had the release of Seller and
its Affiliates as set forth above been obtained.

 

The provisions of this Section 4.9 shall survive the Closing.

 

Section 4.10    3-05 Audit.  At Purchaser’s request, and to the extent in
Seller’s possession (and without any obligation to incur any out of pocket
expenses), Seller agrees to promptly deliver to McGladrey LLP all documents and
financial information that McGladrey LLP reasonably requires to complete the
audit of the financial statements of Seller in accordance with generally
accepted accounting principles of the United States of America (“GAAP”).  Seller
acknowledges and agrees to use its reasonable efforts to also provide such
additional information which is deemed relevant and reasonably necessary (as
determined by McGladrey LLP) to enable Purchaser and its accountants to prepare
and audit financial statements of Seller in compliance with (a) Rule 3-05 of
Regulation S-X of the Securities and Exchange Commission which audit may
commence at any time after the expiration of the Inspection Period; (b) any
other rule issued by the Securities and Exchange Commission and applicable to
Purchaser; and (c) any registration statement, report or disclosure statement
filed with the Securities and Exchange Commission by, or on behalf of,
Purchaser.  Exhibit N attached hereto is a representative list of documents and
financial information that may be required by McGladrey LLP to complete such
audits; provided, however, that (1) Purchaser acknowledges that certain

 

27


 

information may not be in Seller’s possession and Seller shall have no
obligation to prepare any documentation that is not in its possession unless the
cost thereof is paid by Purchaser and (2) Seller acknowledges and agrees that
the foregoing is a representative description of the information and
documentation that Purchaser and its accountants may require in order to comply
with (a), (b) and (c) above.  Seller shall engage (at Purchaser’s sole cost and
expense) McGladrey LLP to commence any and all such required audits.  In
connection with the foregoing audit(s), and in furtherance of Seller’s
obligations to assist Purchaser pursuant to this Section 4.10, Seller covenants
and agrees to execute and deliver to McGladrey LLP certain audit representation
letters, the form of which are attached hereto as Exhibit O (each, an “Audit
Representation Letter”), provided that the form of such Audit Representation
Letters may be modified as required to account for any issues identified during
the audit.  Seller’s obligations under this Section 4.10 shall survive the
Closing for a period of fifteen (15) months.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1      Representations and Warranties of Seller.  Seller hereby
represents and warrants the following matters to Purchaser as of the Effective
Date (or such other time as provided herein) and Purchaser acknowledges and
agrees that the representations and warranties contained herein are made solely
by Seller and in no event shall be deemed to have been made by any of the Seller
Release Parties.  Whenever a representation or warranty or other reference is
made in this Agreement on the basis of the knowledge, actual knowledge, best
knowledge or otherwise with reference to the knowledge of Seller (any such
reference, “Seller’s Knowledge”), such representation, warranty or reference is
made solely on the basis of the actual, as distinguished from implied, imputed
and constructive, knowledge, on the date that such representation or warranty is
made, of Clark Hanrattie and Steen Petri (collectively, “Seller’s
Representatives”), without inquiry or investigation or duty provided, however,
that the Seller’s Representatives shall have no personal liability whatsoever
with respect to any such representation, warranty or otherwise under this
Agreement. In addition to the foregoing, the representations and warranties of
Seller herein shall be deemed modified to reflect: (1) the actual personal
knowledge (as distinguished from implied, imputed and constructive knowledge) of
Michael Medzigian, Gil Murillo or Rick Moceri (each a “Purchaser’s
Representative”); and (2) any facts disclosed to Purchaser (or any Purchaser
Party) in (A) any written memorandum, report, letter, study, spreadsheet, chart,
table, abstract, summary or survey (collectively, “Diligence Reports”) prepared
by Purchaser, any Purchaser Party or any advisor, consultant, attorney,
accountant or other agent of Purchase (i.e. expressly excluding any Diligence
Reports prepared by third parties other than those noted in the preceding
clause) or (B) the documents, agreements, statements, correspondence and other
files set forth on Exhibit P which have been delivered or otherwise made
available to Purchaser, which Exhibit P shall be updated within one (1) Business
Day following the expiration of the Inspection Period to reflect any additional
materials provided to Purchaser, any Purchaser Party or any advisor, consultant,
attorney, account or other agent of Purchaser (as so updated, the “Diligence
Material”), so long as, in each instance of clauses (A) and (B), the particular
actual personal knowledge of a Purchaser Representative under clause (1) above
or the particular information contained in or disclosed by any such Diligence
Reports or Diligence Material under clause (2) above would, or likely would,

 

28


 

lead an experienced real estate professional to reasonably conclude that such
information within such actual personal knowledge or such Diligence Reports
contains or discloses information that is inconsistent in material respects with
and could constitute a breach of the Seller Representations (collectively items
1 and 2 above are herein referred to as a “Representation Qualification”).

 

(a)        Due Organization.  Seller is a limited liability company duly formed,
validly existing and in good standing under the laws of Delaware.  Seller has
full power and authority, and has taken, or at the time of Closing will have
taken, all corporate and other action necessary to authorize Seller to make,
execute, deliver and perform this Agreement and the transactions contemplated by
this Agreement.  The person executing this Agreement on behalf of Seller has
been duly authorized to do so.  This Agreement is a binding and legal agreement
of Seller, enforceable against Seller in accordance with its terms, subject to
the effect of applicable bankruptcy or insolvency and general principles of
equity.

 

(b)        No Conflict.  The execution and delivery of this Agreement and the
closing documents to be executed in connection herewith by Seller and the
consummation of the transactions contemplated hereby and thereby by Seller,
except as otherwise provided herein, do not require the consent or approval of
any governmental authority or to Seller’s Knowledge, any third party, nor shall
such execution and delivery result in a breach or violation of any Legal
Requirement, or conflict with, breach, result in a default (or an event which
with notice or passage of time or both will constitute a default) under or
violate any contract or agreement to which Seller is a party or by which it or
the Property is bound, except with respect to the transfer and assignments of
any Hotel Contracts, Space Leases, Permits or Warranties that require the
consent or approval of the counterparty to such Hotel Contract or Space Lease or
the issuer of such Warranty or Permit.

 

(c)        Pending Litigation/Violations.  Except as set forth on Exhibit C,
neither Seller nor Manager is involved in any litigation, administrative action,
arbitration or similar adjudicatory proceeding with respect to the Hotel which
has not been resolved, settled or dismissed.  To Seller’s Knowledge, except as
described in Exhibit C, there are no actions, suits or other legal proceedings
pending or threatened in writing against Seller, Manager, or affecting any of
Seller’s rights, in each case, with respect to the Property.  Except as noted in
Exhibit Q, Seller has not received any written notice from any governmental or
quasi-governmental agency of any violation of a Legal Requirement by Seller or
Manager in connection with the use or operation of the Property which has not
been corrected.

 

(d)       Condemnation.  Neither Seller nor Manager has received written notice
from any governmental authority of any pending condemnation proceeding or other
proceeding in eminent domain.  To Seller’s Knowledge, there are no pending, or
threatened in writing, condemnation proceedings or condemnation actions against
the Property.

 

(e)        Employees.  Seller has no employees and is neither a party to any
employment agreement, collective bargaining agreement, compensation agreement or
Employee Benefit Plan.  All Employees are employed by Employer, Manager or an
Affiliate of Manager.  No union is presently serving or has served in the past
five (5) years as collective bargaining agent for any Employees and there is no
collective bargaining agreement in place with respect to

 

29


 

any of the Employees, and, to Seller’s Knowledge, there are no union organizing
efforts with respect to the Employees.  The Employee Census attached hereto as
Exhibit T, is a true, correct and complete in all material respects.  True and
correct copies of all Employment Contracts, if any, have been provided to
Purchaser.  Except as set forth on Exhibit C, to Seller’s Knowledge, there is no
litigation threatened in writing nor any defined benefit retirement pension plan
for any current or former Employees (i.e., employees of the Hotel that are no
longer employed by Manager or its Affiliate as of the Effective Date) that would
be binding on, or a result in a Liability of, Seller from and after Closing.

 

(f)        Licenses and Permits.  To Seller’s Knowledge, Seller has delivered or
made available to Purchaser prior to the Effective Date complete copies of all
material Permits and, to Seller’s Knowledge, Seller has no other material
Permits other than those listed on Exhibit R.  Neither Seller, nor to Seller’s
Knowledge, Manager has received any written notice from any governmental or
quasi-governmental agency having jurisdiction over the Property of any uncured
violation or default of any Permit.

 

(g)        Environmental Notice.  Neither Seller nor Manager has received any
written notices from any governmental authority of (i) any uncured violation of
any Environmental Laws regarding any environmental conditions at the Hotel;
(ii) any failure of Seller, Manager or the Hotel to have all required
governmental permits and/or licenses, if any, relating to Hazardous Substances;
or (iii) any release of Hazardous Substances from the Real Property.

 

(h)        Space Leases.  Seller has delivered or made available to Purchaser
prior to the Effective Date, complete copies of all Space Leases, and there are
no Space Leases except as set forth on the list attached hereto as Exhibit D. 
Except as disclosed in Exhibit D, (i) to Seller’s Knowledge, each Space Lease is
in full force and effect; (ii) neither Seller nor Manager has received any
written notice from any Space Lessee claiming that Seller is currently in
default under any Space Leases; and (iii) no Space Lessee is in default in any
material monetary obligation or, to Seller’s Knowledge, any material
non-monetary obligation, under its Space Lease.

 

(i)         Fixtures and Tangible Personal Property.  All of the Fixtures and
Tangible Personal Property shall be owned by the Seller on the Closing Date,
free and clear of all liens, encumbrances and security interests.  Except as set
forth in Exhibit D attached hereto, none of the Fixtures and Tangible Personal
Property required for the operation, repair or maintenance of the Property is
leased from or owned by third-parties.  Purchaser acknowledges that the
composition of the Tangible Personal Property may change in accordance with the
provisions of this Agreement and in the ordinary course of business.

 

(j)         Bankruptcy.  Seller is not insolvent and has not filed any petition
in bankruptcy or other insolvency proceedings or proceedings for reorganization
of Seller or for the appointment of a receiver or trustee for all or any
substantial part of Seller’s property, nor has Seller made any assignment for
the benefit of its creditors or filed a petition for an arrangement, or entered
into an arrangement with creditors or filed a petition for an arrangement with
creditors or otherwise admitted in writing its inability to pay its debts as
they become due or been named

 

30


 

in an involuntary bankruptcy proceeding and to Seller’s Knowledge, no such
actions are contemplated or have been threatened.

 

(k)        Tax Abatement Proceedings.  To Seller’s Knowledge, except as set
forth on Exhibit E, there is no currently pending appeal or abatement proceeding
with respect to the real estate taxes assessed on the Real Property.

 

(l)         Hotel Contracts.  Attached as Exhibit F is a list of all of the
Hotel Contracts, including any Equipment Leases; provided, however, that if
Seller has inadvertently omitted a Hotel Contract from Exhibit F, Purchaser
hereby acknowledges and agrees that it shall not have any right to terminate
this Agreement pursuant to the terms hereof, but shall not be obligated to
assume such Hotel Contract if such Hotel Contract is not terminable on thirty
(30) or less days’ notice without payment of any penalty or termination fee.  To
Seller’s Knowledge, Seller has provided a true, accurate and complete copy of
each such Hotel Contract to Purchaser.  All Hotel Contracts are, to Seller’s
Knowledge, in full force and effect and neither Seller nor Manager has given or
received any written notice of any default under any Hotel Contract which has
not been fully cured and, to Seller’s Knowledge, neither Seller nor any other
party to a Hotel Contract is otherwise in material default of its obligations
thereunder.

 

(m)       Non-Foreign Person.  Seller is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) or a disregarded entity of such
person for the purposes of the provisions of Section 1445(a) of the Code.

 

(n)        OFAC.  Seller has not engaged in any dealings or transactions,
directly or indirectly, (i) in contravention of any U.S., international or other
money laundering regulations or conventions, including, without limitation, the
United States Bank Secrecy Act, the United States Money Laundering Control Act
of 1986, the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1
et seq., as amended), or any foreign asset control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto (collectively, “OFAC
Regulations”), or (ii) in contravention of Executive Order No. 13224 dated
September 24, 2001 issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), as may be amended or supplemented from time to
time (“Anti-Terrorism Order”) or on behalf of terrorists or terrorist
organizations, including those persons or entities that are included on any
relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Assets Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service or any country or
organization, all as may be amended from time to time.  To Seller’s Knowledge,
Seller (i) is not and will not be conducting any business or engaging in any
transaction with any person appearing on the U.S. Treasury Department’s Office
of Foreign Assets Control list of restrictions and prohibited persons, or
(ii) is not a person described in Section 1 of the Anti-Terrorism Order, and
Seller has not engaged in any dealings or transactions, or otherwise been
associated, with any such person.

 

31


 

(o)        Ongoing Capital Improvements.  Except as set forth on Exhibit S
attached hereto (the “Renovation Work”), there are no capital improvement
projects which exceed Ten Thousand Dollars ($10,000.00) currently ongoing at the
Property other than routine repairs and maintenance.  Any portion or phase of
the Renovation Work which has already been completed (including any punch list
items) by Seller as of the Effective Date has been completed lien free (or with
applicable lien releases) and, to Seller’s Knowledge, there are no disputes
between Seller and any contractor or subcontractor with respect to such ongoing
or completed portions or phases of the Renovation Work.  To Seller’s Knowledge,
any and all construction contracts or development agreements in an amount in
excess of Ten Thousand Dollars ($10,000.00) for the performance of any capital
improvement projects other than those set forth on Exhibit S, have been
terminated or with applicable lien releases and paid in full, and there are no
material amounts remaining to be paid under any such contract or agreement.

 

(p)        Taxes.  Seller has paid all taxes, including penalties and interest,
that are due on or have accrued through the Effective Date and all required
reports and returns relating thereto have been, or will be, timely filed,
subject to any extension rights.  To Seller’s Knowledge, all sales and use taxes
required to be paid or collected by Seller or Manager in the ownership and
operation of the Property have been or will be collected and paid, in the
ordinary course of business, to the appropriate governmental authority through
the Effective Date.  To Seller’s knowledge, as of the Effective Date,
(i) neither Seller nor Manager has received written notice of any special tax
assessment relating to the Hotel or any portion thereof, and (ii) there are no
tax agreements in place affecting the Property.

 

(q)        Financial Statements.  The financial and operating statements of the
Hotel provided by Seller to Purchaser for fiscal years 2013, 2014 and year to
date 2015 (through August) are true and correct copies of the documents used in
connection with the reporting by Seller to its clients and investors.  To
Seller’s Knowledge, all such financial and operating statements so provided have
been prepared in accordance with GAAP, are in all material respects true and
complete and fairly represent the financial condition of Seller and the Hotel as
of the dates stated therein.

 

(r)        Liquor License.  To Seller’s Knowledge, the Liquor License is in full
force and effect and there is no investigation pending by the Texas Alcoholic
Beverage Commission (the “Texas ABC”).  Seller has received no written notice
from the Texas ABC regarding any violation of revocation of the Liquor License
and there is no investigation pending by the Texas ABC.

 

(s)        ORE Agreement.  Seller has not given or received any written notice
of any breach or default under the ORE Agreement, all payments due thereunder
have been paid in full, to Seller’s Knowledge, the ORE Agreement is in full
force and effect and neither Seller nor, to Seller’s Knowledge, any other party
thereto is in default thereunder, and to Seller’s Knowledge no event has
occurred which, merely by notice or the passage of time or both, would
constitute such a default by Seller or any other party thereto.

 

(t)        Intellectual Property.  To Seller’s Knowledge, (i) neither Seller nor
Manager has received written notice that the current ownership and operation of
the Hotel infringes, misappropriates, dilutes or otherwise violates the
intellectual property rights of any

 

32


 

other Person and (ii) no Person has infringed, misappropriated, diluted or
otherwise violated, or is currently infringing, misappropriating, diluting or
otherwise violating any of the Intellectual Property.

 

Section 5.2      Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants the following to Seller:

 

(a)        Due Organization.  Purchaser is a limited liability company duly
formed, validly existing and in good standing under the laws of Delaware and on
the Closing Date shall be qualified to do business in Texas.  Purchaser has full
power and authority to enter into and perform this Agreement and the
transactions contemplated by this Agreement, and Purchaser has taken all
corporate and other action necessary to authorize Purchaser to make, execute,
deliver and perform this Agreement and the transactions contemplated by this
Agreement.  The person executing this Agreement on behalf of Purchaser has been
duly authorized to do so.  This Agreement is a binding and legal agreement of
Purchaser, enforceable against Purchaser in accordance with its terms, subject
to the effect of applicable bankruptcy or insolvency laws and general principles
of equity.

 

(b)        No Conflict.  The execution and delivery of this Agreement and the
closing documents to be executed in connection herewith and the consummation of
the transactions contemplated hereby and thereby, except as otherwise provided
herein, do not require the consent or approval of any governmental authority,
nor shall such execution and delivery result in a breach or violation of any
Legal Requirement or conflict with, breach, result in a default (or an event
which with notice or passage of time or both will constitute a default) under or
violate any contract or agreement to which Purchaser or an Affiliate of
Purchaser is a party or by which it or its property is bound.

 

(c)        OFAC.  Neither Purchaser nor any of its Affiliates or constituents
have engaged in any dealings or transactions, directly or indirectly, (i) in
contravention of any U.S., international or other money laundering regulations
or conventions, including, without limitation, the OFAC Regulations, or (ii) in
contravention of the Anti-Terrorism Order or on behalf of terrorists or
terrorist organizations, including those persons or entities that are included
on any relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Assets Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service or any country or
organization, all as may be amended from time to time.  Neither Purchaser nor
any of its Affiliates (i) are or will be conducting any business or engaging in
any transaction with any person appearing on the U.S. Treasury Department’s
Office of Foreign Assets Control list of restrictions and prohibited persons, or
(ii) are a person described in Section 1 of the Anti-Terrorism Order, and to the
best of Purchaser’s knowledge neither Purchaser nor any of its Affiliates have
engaged in any dealings or transactions, or otherwise been associated, with any
such person.  If at any time this representation becomes false then it shall be
considered a default under this Agreement and Seller shall have the right to
exercise all of the remedies set forth in this Agreement in the event of a
default or to terminate this Agreement immediately.

 

33


 

(d)       Bankruptcy.  Purchaser has not filed any petition in bankruptcy or
other insolvency proceedings or proceedings for reorganization of Purchaser or
for the appointment of a receiver or trustee for all or any substantial part of
Purchaser ‘s property, nor has Purchaser made any assignment for the benefit of
its creditors or filed a petition for an arrangement, or entered into an
arrangement with creditors or filed a petition for an arrangement with creditors
or otherwise admitted in writing its inability to pay its debts as they become
due.

 

(e)        As is, Where is.  Purchaser agrees, acknowledges and understands that
subject to the provisions of this Agreement it will take the Property “as-is”
and “where-is” and hereby unconditionally reaffirms the waivers contained in
Section 2.2 and the aforesaid representation, warranty and covenant shall
survive Closing.

 

Section 5.3      Duration of Representations and Warranties and Covenants;
Limitations on Liability.  All representations and warranties contained in this
Agreement, liability for breach of any covenant of Seller set forth in Article X
and the Seller indemnities set forth in Section 5.4(b) shall survive the Closing
for a period of nine (9) months (the “Survival Period”) and shall not merge into
any of the documents delivered at Closing; provided, however, that no person,
company, partnership, firm, or entity shall have any Liability or obligation
with respect to any breach of representation or warranty contained in this
Agreement or, with respect to Seller, breach of any covenant set forth in
Article X or its indemnification obligations under Section 5.4(b) unless (1) on
or prior to the expiration of the Survival Period, the party seeking to assert
liability under such representation or warranty or, with respect to Seller,
covenant or indemnification obligation shall have notified the other party in
writing setting forth specifically the allegedly breached together with a
detailed description of thereof (the “Breach Notice”) and (2) such alleging
party shall have filed a complaint commencing a legal proceeding asserting a
default in a court with competent jurisdiction within thirty (30) days following
the delivery of the Breach Notice.  Notwithstanding the foregoing, Purchaser
acknowledges and agrees that Seller shall have no liability for, and Purchaser
shall not make any claim on account of, any breach of any representation or
warranty set forth in Section 5.1 or any covenant of Seller set forth in
Article X or any of Seller’s indemnification obligations under
Section 5.4(b) except to the extent the aggregate measure of such claims exceeds
Seventy-Five Thousand Dollars ($75,000) (the “Deductible”); provided, however,
in the event such claims do exceed the Deductible, such indemnity shall be for
the aggregate losses incurred measured by the first-dollar of losses.  Except as
otherwise set forth in Section 9.1(c), in no event shall the aggregate liability
of Seller to Purchaser for any (and all) breach of any representation or
warranty set forth in Section 5.1, any Seller covenant set forth in Article X or
any of Seller’s indemnification obligations under Section 5.4(b) exceed an
amount equal to One Million Five Hundred Thousand Dollars ($1,500,000.00) (the
“Cap”).  The limitations set forth in this Section 5.3 shall not apply to
Seller’s indemnity obligation for a breach of the representations set forth in
Sections 5.1(a), 5.1(b), or Seller’s obligations under Section 7.1(a) (with
respect to trade payables to be paid by Seller only), Section 7.1(m),
Section 12.1(b) (with respect to Liabilities related to Employees or former
Employees that remain with Seller pursuant to the first sentence of such
Section 12.1(b) only), Section 12.1(d) and Section 14.1(b).  This Section 5.3
shall survive the Closing and shall not be deemed merged into the Deed or any
conveyance document delivered at Closing.

 

Section 5.4      Indemnities.

 

34


 

(a)        Purchaser’s Indemnity.  From and after the Closing, Purchaser hereby
agrees to save, protect, defend, indemnify and hold harmless Seller and Seller’s
Indemnitees from and against any and all loss, damage, claim, cause of action,
cost or expense or any other Liabilities incurred by Seller or its Indemnitees
by reason of, or with respect to (i) any material breach of any of the
representations, warranties or covenants made by Purchaser in the Agreement,
(ii) the non-performance of any covenant or obligation required to be performed
by Purchaser hereunder, which expressly survive the Closing, (iii) subject to
the terms and conditions of Article XII and Section 7.1(g) and Section 7.1(h),
any Liability imposed upon Seller or its Indemnitees relating to the employment
of the Employees by New Manager (or its Affiliate) for the period from and after
the Closing Date, (iv) events, contractual obligations, acts or omissions of
Purchaser or any of its Affiliates or assignees of this Agreement that occur or
accrue after Closing in connection with the ownership or operation of the
Property, (v) damage to property or injury to or death of any person or any
claims for any debt or obligations occurring on or about or in connection with
the Property or any portion thereof or with respect to the Property’s operations
at any time or times after Closing, and (vi) any termination fees, liquidated
damages or similar fees and penalties (and any other Liabilities that Seller
would not bear if the Franchise Agreement was not terminated pursuant to the
sale of the Property to Purchaser) incurred by Seller or its Affiliates in
connection with the termination of the Franchise Agreement as described in
Section 4.9, but specifically excluding, in each instance of clauses (i) through
(vi) any Liabilities for which Seller is indemnifying Purchaser for under
Section 5.4(b) below.  For avoidance of doubt, in the event that the Closing
does not occur, Seller’s remedies shall be expressly limited to the terms and
conditions of Section 15.1, including, but not limited to Purchaser’s
indemnification obligations referenced therein.  Notwithstanding anything to the
contrary set forth in this Agreement, this Section 5.4 shall not be applicable
to Seller’s obligations under Section 10.1(b) to complete the Renovation Work.

 

(b)        Seller’s Indemnity.  From and after the Closing, Seller hereby agrees
to save, protect, defend, indemnify and hold harmless Purchaser and Purchaser’s
Indemnitees from and against any and all loss, damage, claim, cause of action,
cost or expense or any other Liabilities, incurred by Purchaser or its
Indemnitees by reason of (i) any material breach of any of the representations
and warranties made by Seller in this Agreement or Seller’s covenants in
Article X, subject in each instance, to the terms of this Agreement, including,
but not limited to, the provisions of Section 5.3, (ii) any and all Retained
Liabilities, (iii) any failure of Seller or Manager to have reported and/or paid
any and all taxes assessed or assessable by the City of Dallas, the County of
Dallas, the State of Texas or any other governmental authority arising or
related in any way to the Hotel for the period prior to the Closing, as well as
any and all penalties and interest related to any such taxes (including, without
limitation, costs incurred in connection with or as a result of any audit, tax
inquiry or other proceeding), which are assessed against Purchaser, and
(iv) damage to property or injury to or death of any person or any claims for
any debt or obligations occurring on, or in connection with, the Property or any
portion thereof at any time or times prior to Closing (expressly excluding
Liabilities (x) for changes to, remediation of, or repairs to the physical,
structural, or environmental condition of the Property or (y) to any
governmental authority relating to the physical condition, structural or
environmental condition of the property, in each case, except to the extent the
same expressly constitutes a breach of a Seller Representation in accordance
with, and subject to the terms of, clause (i) above), but specifically
excluding, in each instance of clauses (i) through (iv), (A) any Liabilities for
which

 

35


 

Purchaser is indemnifying Seller for under Section 5.4(a) above, (B) any
Liabilities consisting of liabilities or obligations for which Purchaser
received a credit at Closing (but only to the extent of such credit theretofore
received by Purchaser), (C) any Liabilities consisting of contractual
liabilities or obligations which Purchaser expressly assumed at Closing
including, but not limited to, Liabilities that Purchaser assumes pursuant to
any document or other written agreement entered into in connection with the
Closing, and (D) except to the extent the same arises as a result of a breach of
Seller’s representations and warranties set forth in the last sentence of
Section 5.1(c) or Section 5.1(g), any Liabilities incurred in relation to the
physical condition of the Property (including without limitation, the
environmental condition of the Real Property) other than Liabilities resulting
from injury to or death of any person prior to Closing resulting from the
physical condition (but not environmental condition) of the Property.  For
avoidance of doubt, in the event that the Closing does not occur, Purchaser’s
remedies shall be expressly limited to the terms and conditions of Section 16.2,
including, but not limited to Seller’s indemnification obligations referenced
therein.

 

(c)        Survival.  This Section 5.4 shall survive the Closing (subject to the
terms of Section 5.3) and shall not be deemed merged into the Deed or any
conveyance document delivered at Closing.

 

Section 5.5      Procedure for Indemnification with Respect to Third Party
Claims.  If a claim by a third party is made against a party hereunder or its
Indemnitees (the “Indemnified Party”) and if such Indemnified Party intends to
seek indemnity with respect thereto under Section 5.4 and/or this Section 5.5,
against the other party hereto (the “Indemnitor”) the Indemnified Party shall
promptly notify the Indemnitor in writing of such claim.  The Indemnitor shall
have thirty (30) days after receipt of the above-referenced notice to undertake,
conduct and control, through counsel of its own choosing (subject to the consent
of the Indemnified Party, such consent not to be unreasonably withheld or
delayed) and at its expense, the settlement or defense therefor, and the
Indemnified Party shall reasonably cooperate with it in connection therewith,
provided that: (i) the Indemnitor shall permit the Indemnified Party to
participate in such settlement or defense through counsel chosen by the
Indemnified Party, provided that the fees and expenses of such counsel shall be
borne by the Indemnified Party; and (ii) the Indemnitor shall agree promptly to
reimburse the Indemnified Party for the full amount of any loss resulting from
such claim and all related expenses incurred by the Indemnified Party within the
limits of Section 5.4 and/or this Section 5.5.  As long as the Indemnitor is
reasonably contesting any such claim in good faith, the Indemnified Party shall
not pay or settle any such claim.  Notwithstanding the foregoing, the
Indemnified Party shall have the right to pay or settle any such claim, provided
that in such event such party shall waive any right to indemnity therefor by the
Indemnitor.  If the Indemnitor does not notify the Indemnified Party within
thirty (30) days after receipt of the Indemnified Party’s notice of a claim of
indemnity hereunder that it elects to undertake the defense thereof, the
Indemnified Party shall have the right to contest, settle or compromise the
claim in the exercise of its exclusive discretion at the expense of the
Indemnitor. This Section 5.5 shall survive the Closing and shall not be deemed
merged into the Deed or any conveyance document delivered at Closing.

 

ARTICLE VI

 

CLOSING AND CLOSING DELIVERIES

 

36


 

Section 6.1      Closing.  The Closing shall take place at the offices of Escrow
Company on the Closing Date, or through customary closing escrow arrangements
reasonably acceptable to Seller and Purchaser by the delivery of documents and
funds to Escrow Company on or prior to the Closing Date.  Subject to the terms
and conditions set forth herein, Purchaser shall have the right to accelerate
the Closing Date by providing written notice to Seller of such date, which date
must be at least five (5) Business Days from the date such notice is delivered
in accordance with the provisions of Section 13.1; provided, however, that
Purchaser shall have the one-time right to revoke such acceleration notice and
amend the proposed Closing Date by selecting another Business Day to be the
Closing Date by delivering written notice to Seller at least two (2) days prior
to the previously selected Closing Date (provided that such revised Closing Date
is not later than November 6, 2015). Each of Purchaser and Seller acknowledges
that its respective undertakings to close this transaction promptly on the
Closing Date is a material inducement to the other to execute this Agreement,
that time is of the essence and that neither party shall have any obligation or
right to extend, postpone or reschedule the Closing, except as expressly set
forth herein. Subject to the terms and conditions set forth herein, Purchaser
shall have the right to extend the Closing Date for a period of up to fourteen
(14) days beyond the original Closing Date. To the extent Purchaser elects to
extend the Closing Date pursuant to the preceding sentence, then as a condition
precedent to the effectiveness of such extension, Purchaser shall (i) not later
than three (3) Business Days prior to the original Closing Date (time being of
the essence) deliver written notice of such extension to Seller and Escrow Agent
and (ii) not later than two (2) Business Days before the original Closing Date
deposit with Escrow Agent the additional sum of Two Hundred Fifty Thousand and
00/100 Dollars ($250,000.00) by wire transfer of immediately available U.S.
Federal funds which shall become part of the Deposit for all purposes under this
Agreement and which shall be applied to the Purchase Price at Closing in
accordance with the terms of this Agreement (the “Closing Extension Deposit”).

 

Section 6.2      Escrow.  This Agreement shall not be merged into any separately
delivered escrow instructions, but any such escrow instructions shall be deemed
auxiliary to this Agreement and, as between Purchaser and Seller, the provisions
of this Agreement shall govern and control.

 

Section 6.3      Seller’s Deliveries.  At Closing, Seller shall execute (to the
extent required) and deliver, or cause to be delivered and/or notarized, where
applicable, to Purchaser or the Escrow Company as appropriate:

 

(a)        a recordable Special Warranty Deed (“Deed”) of all of Seller’s right,
title and interest in and to the Land and Improvements subject to only the
Permitted Exceptions in the form attached to this Agreement as Exhibit G;

 

(b)        a Bill of Sale (“Bill of Sale”) transferring to Purchaser all of
Seller’s right, title and interest in and to each and every item of Personal
Property to be transferred in the form attached to this Agreement as Exhibit H;

 

(c)        an assignment and assumption agreement (“Assignment and Assumption
Agreement”), to the extent assignable and to the extent that any applicable
consent or approval of the counterparty thereto has been obtained, of all of
Seller’s right, title and interest in, to and

 

37


 

under the Bookings, Hotel Contracts, Space Leases, Permits, Books and Records,
Warranties, Intellectual Property and Miscellaneous Hotel Assets in the form of
Exhibit I;

 

(d)       Certificates of No Tax Due with respect to the Property;

 

(e)        the certificate referred to in Section 9.1(c);

 

(f)        the escrow agreement referred to in Section 10.1(b);

 

(g)        evidence of termination of the existing Management Agreement;

 

(h)        an affidavit of Seller stating that Seller is not a “foreign person”
within the meaning of Section 1445 of the Internal Revenue Code of 1986, as
amended (the “Code”), in the form of Exhibit J;

 

(i)         the Closing Statement;

 

(j)         any reasonably required real estate transfer tax declarations or
similar documentation required to evidence the payment of any tax imposed by any
state, county or municipality together with any change of ownership statements
required of sellers of real property under applicable law;

 

(k)        a certificate or registration of title for any owned motor vehicle or
other Personal Property which requires such certification or registration,
conveying such vehicle or such other Personal Property to Purchaser;

 

(l)         all keys, key codes, access codes and combinations to locks to the
extent known by, or in the possession of, Seller or Manager;

 

(m)       an executed estoppel from the Residences HOA with respect to the ORE
Agreement, substantially in the form attached hereto as Exhibit  V (the “ORE
Agreement Estoppel”);

 

(n)        such agreements, affidavits, evidence of Seller’s organization,
authorization, power and authority, and other documents as may be reasonably
required by the Title Company from the Seller to issue the Title Policy,
including, without limitation, a title insurance affidavit in customary form and
substance reasonably acceptable to Seller and Title Company to allow the Title
Company to delete the standard printed title exceptions and insure over a
reasonable “gap” period;

 

(o)        copies of such documents relating to Seller, as Purchaser or the
Title Company shall reasonably require in connection with this transaction;

 

(p)        a Statement of Occasional Sale on Texas Comptroller of Public
Accounts Form 01-917; and

 

(q)        a tax certificate from the Dallas County Tax Assessor-Collector’s
office pursuant to Texas Tax Code section 31.08 with respect to the Property.

 

38


 

Section 6.4      Purchaser’s Deliveries.  At the Closing, Purchaser shall
execute (to the extent required) and deliver, or cause to be delivered, to
Seller or the Escrow Company as appropriate, or filed with the applicable
governmental authority:

 

(a)        the balance of the Purchase Price, to be paid in accordance with
Section 3.1;

 

(b)        the Bill of Sale;

 

(c)        the Assignment and Assumption Agreement;

 

(d)       the certificate referred to in Section 8.1(c);

 

(e)        the escrow agreement referred to in Section 10.1(b);

 

(f)        the Closing Statement;

 

(g)        copies of such documents relating to Purchaser, as Seller or the
Title Company shall reasonably require in connection with this transaction; and

 

(h)        any required real estate transfer tax declarations or similar
documentation required to evidence the payment of any tax imposed by any state,
county or municipality together with any change of ownership statements required
of a purchaser of real property under applicable law and a sales tax license or
permit for the Hotel from each of the applicable jurisdictions and exemption or
resale certificate.

 

Section 6.5      Expenses.   In the event that the parties proceed to Closing
hereunder:

 

(a)        Seller and Purchaser shall each pay the transactions costs and
expenses as set forth on Exhibit L attached hereto.

 

(b)        Any other ordinary and usual closing costs and expenses, except as
expressly provided in this Agreement, in connection with the sale of the
Property shall be allocated between Purchaser and Seller in accordance with the
customary practice in the county where the Property is located.

 

The provisions of this Section 6.5 shall survive Closing or any termination of
this Agreement.

 

Section 6.6      Concurrent Transactions.  All documents or other deliveries
required to be made by Purchaser or Seller at Closing, and all transactions
required to be consummated concurrently with Closing, shall be deemed to have
been delivered and to have been consummated simultaneously with all other
transactions and all other deliveries, and no delivery shall be deemed to have
been made, and no transaction shall be deemed to have been consummated, until
all deliveries required by Purchaser and Seller shall have been made, and all
concurrent or other transactions shall have been consummated.

 

39


 

Section 6.7      Possession.  Possession of the Property shall be delivered at
Closing, provided the transaction closes.  Excluded Assets shall be removed from
the Hotel by Seller, at its expense, on, or within thirty (30) days after, the
Closing Date; provided that such removal shall be conducted during normal
business hours and not unreasonably interfere with the guests of the Hotel or
ongoing operations occurring at the Property.  Seller, at its expense, shall
make all repairs necessitated by such removal but shall have no obligation to
replace any Excluded Asset so removed.

 

ARTICLE VII

 

ADJUSTMENTS AND PRORATIONS CLOSING STATEMENTS

 

Section 7.1      Adjustments and Prorations.  In addition to the costs and
expenses required to be paid in connection with the consummation of the
transaction, which shall be paid by Purchaser and Seller as set forth in
Section 6.5, the following matters and items shall be apportioned between the
parties or, where appropriate, credited in total to a particular party, as of
the Cut Off Time so that the Closing Date is a date of income and expense for
Purchaser as provided below:

 

(a)        Accounts Receivable; Trade Accounts Payable.  Seller shall retain all
Accounts Receivable.  Trade accounts payable shall be identified as of the Cut
Off Time.  Seller shall pay (or cause Manager to pay) all trade accounts due and
payable as of the Cut Off Time that relate to matters arising or accruing prior
to the Closing Date in the ordinary course when due and Purchaser shall be
responsible for all such trade accounts payable that relate to matters arising
or accruing from and after the Closing Date.  Revenue from room rentals
(including food and beverage receivables charged to guest room accounts) (i.e.
the guest ledger) shall belong to Seller to the extent attributable to any
period prior to the Closing Date; provided, however, revenues from room charges
(less third party collection costs, including, but not limited to, credit card
fees, travel agent fees or commissions and other similar charges) for the night
immediately preceding the Closing Date shall be divided equally between
Purchaser and Seller.  Revenue from the Hotel attributable to food and beverages
(including alcoholic beverages) and other sales or services through the close of
business for such food and beverage outlets or such other sales or service
centers on the night (whether prior to or after the Cut Off Time) immediately
preceding the Closing Date shall belong to Seller (such revenue to be determined
based on completion of the night auditor’s run on the Closing Date). 
Thereafter, revenue from the Hotel attributable to food and beverage and other
sales or services shall belong to Purchaser.  Each of Purchaser and Seller shall
be responsible for the payment of any sales, use, and/or hotel/motel occupancy
taxes collected or otherwise due and payable in connection with the revenue
allocated to such party under this Section 7.1(a).

 

(b)        Taxes and Assessments.  Real estate (ad valorem) and personal
property taxes and assessments with respect to the Property shall be adjusted
and prorated based on (a) the periods of ownership of Seller and Purchaser with
respect to the applicable tax period, and (b) the most current official real
property tax information available from the assessor’s office where the Property
is located or other assessing authorities.  If real property tax and assessment
figures for the taxes or assessments to be apportioned between Purchaser and
Seller pursuant to this Section 7.1(b) are not available, real property taxes
shall be prorated based on the most recent

 

40


 

assessment, subject to further and final adjustment when the tax rate and/or
assessed valuation for such taxes and assessments for the Property is fixed and
the appropriate party shall pay any deficiency in the original proration to the
other party promptly upon receipt of the actual bill for the relevant taxable
period.  In the event that the Property or any part thereof shall be or shall
have been affected by an assessment or assessments, whether or not the same
become payable in annual installments, Seller shall, at the Closing, be
responsible for any such assessment (or any installments or portions thereof)
due prior to the Closing and Purchaser shall be responsible for any such
assessment (or any installments or portions thereof) due on or after the
Closing.

 

(c)        Utility Contracts.  All utility services (including, without
limitation, electricity, gas, water, sewer and telecommunication) shall be
prorated as of the Cut Off Time between Purchaser and Seller.  To the extent
practicable, readings shall be obtained for all utilities as of the Cut Off
Time.  If not practicable, the cost of such utilities shall be prorated between
Seller and Purchaser by estimating such cost on the basis of the most recent
bill for such service; provided, however, that after the Closing, Seller and
Purchaser shall reprorate the amount for such utilities and pay any deficiency
in the original proration to the other Party promptly upon receipt of the actual
bill for the relevant billing period.  Seller shall receive a credit for all
deposits actually transferred to Purchaser or which remain on deposit for the
benefit of Purchaser (as acknowledged orally or in writing by such utility) with
respect to such utility contracts.

 

(d)       Hotel Contracts.  Any amounts prepaid, accrued or due and payable
under any Hotel Contracts and the Franchise Agreement shall be prorated as of
the Cut Off Time, with Seller being credited for amounts prepaid and Purchaser
being credited for amounts accrued and unpaid (excluding any delinquent amounts,
which Seller shall pay in full at or prior to Closing). Seller will receive a
credit for each deposit, if any, made by Seller as security under any such Hotel
Contract if the same is transferable or the appropriate consent has been
obtained and provided such deposit is actually transferred to Purchaser or
otherwise remains on deposit for the benefit of Purchaser.  If any such deposit
cannot be transferred to Purchaser, Seller shall be paid any such deposit and
Purchaser shall make such deposit as may be required.

 

(e)        License and Permit Fees.  Fees prepaid, accrued or due and payable
for Permits transferred to Purchaser shall be prorated as of the Cut Off Time.
Seller shall receive a credit for all deposits made by Seller under the Permits
which are actually transferred to Purchaser or which remain on deposit for the
benefit of Purchaser.

 

(f)        Hotel Matters.  Purchaser shall receive a credit for:  (i) deposits
and other advance payments, if any, under Bookings for Hotel facilities for the
period after Closing that remain in effect as of Closing; (ii) commissions due
to travel agencies, online travel agencies, credit and referral organizations
for any Bookings related to the period prior to Closing and (iii) all
outstanding gift certificates, vouchers, trade-outs and similar items for free
or discounted use of any of the Hotel rooms or other activities or services
(collectively, “Vouchers”) issued specifically for use at the Hotel, in an
amount equal to (A) twenty percent (20%) of the face value thereof (where a face
value exists) if such Voucher was sold as a gift card or gift certificate from
January 1, 2013 through the Closing Date, (B) five percent (5%) of the face
value thereof (where a face value exists) if such Voucher was sold as a gift
card or gift certificate from January 1, 2011 through December 31, 2011, or
(C) two percent (2%) of the face value thereof (where a

 

41


 

face value exists) if such Voucher was sold as a gift card or gift certificate
from January 1, 2010 through December 31, 2010.  To the extent a Voucher does
not include a face value, such Voucher will be valued pursuant to Exhibit U
attached hereto. Seller shall receive a credit for (x) coin machine, telephone,
washroom and checkroom income relating to the period prior to the Cut Off Time
and (y) commissions paid by Seller to any travel agencies, online travel
agencies, or other referral organization prior to Closing with respect to any
Bookings related to the period after Closing.  Purchaser shall assume all
ordinary course purchase orders for Consumables and Inventory to be delivered
after Closing and credit Seller for any prepayments thereunder.

 

(g)        Accrued Vacation.  Purchaser shall receive a credit in an amount
equal to one hundred percent (100%) of the Accrued Vacation Pay as of the
Cut-Off Time of all Employees.  Purchaser shall (i) honor and credit each
Employee’s unused accrued or earned vacation, sick-time-off or other paid time
off of any Employee and (ii) be responsible for the payment of such Accrued
Vacation Pay to the Employees (to the extent Purchaser received a credit
therefor) when payable in accordance with applicable Legal Requirements. 
Notwithstanding the foregoing, to the extent required pursuant to any applicable
Legal Requirements, at Closing, Seller shall cause Manager to pay to the
Employees an amount equal to the unpaid Accrued Vacation Pay for each applicable
Employee.

 

(h)        Compensation.  All Compensation due and payable to Employees shall be
prorated as of the Cut Off Time, other than Accrued Vacation Pay (which is
addressed in Section 7.1(g) above).

 

(i)         Consumables and Inventory.  Seller shall receive no credit for any
Consumables (whether opened or unopened) and/or Inventory as of the Cut Off
Time.

 

(j)         Rents.  All fixed and additional rentals under the Space Leases and
other tenant charges, in each case as and when actually received, shall be
prorated as of the Cut Off Time.  Seller shall deliver or provide a credit to
Purchaser in an amount equal to all prepaid rents for periods after the Closing
Date.  Rents which are delinquent as of the Closing Date shall not be prorated
on the Closing Date and Seller shall retain the right to pursue the collection
of such delinquent rents; provided that in connection with such efforts Seller
shall have no right to terminate any Space Lease or to initiate any eviction
proceeding against the applicable tenant thereunder.  To the extent Purchaser
receives rents (including operating expense, tax and insurance charges payable
by a Space Lessee) on or after the Closing Date that such Space Lessee
designates are payable as delinquent rents for any period prior to the Closing
Date, Purchaser shall promptly deliver such amounts to Seller.  Purchaser shall
use good faith efforts (at no cost to Purchaser) to collect any such delinquent
rents.  Any percentage rents under Space Leases shall be prorated on the basis
of the ratio of the number of days expired before Closing to the number of days
after Closing.  In the event that the proration of operating expenses, taxes,
insurance charges and/or percentage rent cannot be fully prorated because of the
unavailability of information then such proration will be tentatively prorated
on the best available information and Seller and Purchaser will make the
appropriate final adjustments within ninety (90) days following the end of the
calendar year in which the Closing occurs.  All such adjustments will be paid in
cash to the party entitled thereto.  All security deposits shall be transferred
to Purchaser or credited against the Purchase Price and all obligations with
respect to such security deposits shall be assumed by Purchaser.

 

42


 

(k)        Cash and Accounts.  At the Closing, Seller shall transfer to
Purchaser all Cash On Hand and Seller shall receive a credit at the Closing for
such Cash On Hand.  All Account Cash is and shall remain the property of Seller
and shall be retained by Seller after the Closing.

 

(l)         Other Adjustments and Prorations.  To the extent not inconsistent
with any of the foregoing, all other items of income and expense as are
customarily adjusted or prorated upon the sale and purchase of a hotel property
similar to the Hotel shall be adjusted and prorated between Seller and Purchaser
accordingly.

 

(m)       Re-Adjustment.  Representatives of Seller and Purchaser shall make
such inventories, examinations and audits of Seller, and of the books and
records of Seller, as may be necessary to make the adjustments and prorations
required under this Agreement.  At least three (3) days prior to Closing,
representatives of Purchaser and Seller and Escrow Company shall jointly prepare
a statement (the “Preliminary Closing Statement”) based upon such preliminary
inventories, audits and examinations, which Preliminary Closing Statement will
be updated based on the inventories and prorations taken as of the Cut Off Time
(unless otherwise agreed by the Parties) which will show the net amount due to
Seller or Purchaser as the result thereof and such net amount will be added to,
or deducted from, the Purchase Price.  Within ninety (90) days following the
Closing, representatives of Purchaser and Seller shall prepare a revised
statement (the “Final Closing Statement”, and together with the initial and the
updated Preliminary Closing Statement, collectively, the “Closing Statements”)
setting forth the final determination of all items to be included in the Closing
Statements, and any necessary payment shall be made to the other in cash within
five (5) days after completion of such Final Closing Statement.  Any item that
cannot be finally prorated because of the unavailability of information shall be
tentatively prorated on the basis of the best data then available and
re-prorated when the information is available.

 

Section 7.2      Payment.  Any net credit due to Seller as a result of the
adjustments and prorations under Section 7.1 shall be paid to Seller in cash at
the time of the Closing.  Any net credit due to Purchaser as a result of the
adjustments and prorations under Section 7.1 shall be credited against the
Purchase Price at the time of the Closing.

 

Section 7.3      Survival.  The provisions of this Article VII shall survive the
Closing and shall not be deemed merged into the Deed or any other conveyance
document delivered at the Closing.

 

ARTICLE VIII

 

CONDITIONS TO SELLER’S OBLIGATIONS

 

Section 8.1      Conditions.  Seller’s obligation to close the transaction
contemplated by this Agreement shall be subject to the occurrence of each of the
following conditions, any one or more of which may be waived by Seller in
writing:

 

43


 

(a)        Purchaser’s Compliance with Obligations.  Purchaser shall have
complied with all material obligations required by this Agreement to be complied
with by Purchaser.

 

(b)                              Documents.  Purchaser shall have executed and
delivered or caused to be delivered at the Closing all documents and executed
counterparts of documents and instruments required by this Agreement to be
executed and delivered by Purchaser.

 

(c)                               Truth of Purchaser’s Representations and
Warranties.  The representations and warranties of Purchaser contained in this
Agreement were true in all material respects when made, and are true in all
material respects as if remade as of the Closing Date, and Seller shall have
received a certificate to that effect signed by Purchaser.  In the event any of
Purchaser’s representations become untrue during the term of the Agreement and
such breach cannot be cured by Purchaser and precludes Purchaser from performing
its obligations hereunder, Seller may terminate this Agreement without thereby
waiving any right or remedy.

 

(d)                             Franchise Agreement.  Except for any franchise
or other fees and amounts owed by Seller or Manager to Franchisor and accrued
during the period prior to Closing, Seller, Manager and their respective
Affiliates shall be released from all obligations and Liabilities under the
Franchise Agreement and any other related agreements between Seller or Manager
and Franchisor relating to the Property and first accruing from and after
Closing including, without limitation, any obligation to pay any termination
fees, transfer fees, liquidated damages or any similar amount pursuant to the
Franchise Agreement.

 

ARTICLE IX

 

CONDITIONS TO PURCHASER’S OBLIGATIONS

 

Section 9.1                       Conditions.  Purchaser’s obligation to close
the transaction contemplated by this Agreement shall be subject to the
occurrence of each of the following conditions, any one or more of which may be
waived by Purchaser in writing:

 

(a)                               Seller’s Compliance with Obligations.  Seller
shall have complied with all material obligations required by this Agreement to
be complied with by Seller.

 

(b)                              Documents.  Seller shall have executed and
delivered or caused to be delivered at the Closing all documents and executed
counterparts of documents and instruments required by this Agreement to be
executed and delivered by Seller and shall have taken all other actions and
fulfilled all other covenants required of Seller under this Agreement.

 

(c)                               Truth of Seller’s Representations and
Warranties.  The representations and warranties of Seller contained in this
Agreement were true in all material respects when made, and are true in all
material respects on the Closing Date as if remade on the Closing Date, and
Purchaser shall have received a certificate to that effect signed by Seller;
provided that Seller’s representations and warranties shall not be deemed
inaccurate or breached if such change to the respective representation and
warranty (i) (x) is due to transactions or actions that are expressly permitted
by, or approved by Purchaser in accordance with, this Agreement and (y)

 

44


 

did not result from a breach of any of Seller’s obligations hereunder; (ii) is
due to changes in fact after the Effective Date beyond Seller’s reasonable
control that occurred in the ordinary course of the business of owning and
operating the Hotel and (x) did not result from a breach of any of Seller’s
obligations hereunder and (y) reflect only arm’s length bona fide transactions;
or (iii) constitutes a Representation Qualification.  Notwithstanding the
foregoing, if any representation and warranty of Seller is no longer true as of
the Closing Date (subject to the limitations of the immediately preceding
sentence) and Seller does not cure or otherwise remedy such change without any
obligation to do so, then if such change would, individually or in the
aggregate, (A) result in actual losses (and not consequential damages) to
Purchaser such that the actual cost to address such inaccuracy (as opposed to
the effect on the value of the Property) after the Closing is less than Two
Hundred Seventy-Five Thousand Dollars ($275,000.00), Purchaser shall be
obligated to proceed to Closing and Seller shall have no liability with respect
thereto (provided that, any such change described in any of clauses (i) through
(iii) above shall not be a breach of this Agreement and, for avoidance of doubt,
shall not be subject to Seller’s indemnification obligations set forth in
Section 5.4(b)); or (B) result in losses to Purchaser such that the actual cost
(and not consequential damages) to address such inaccuracy (as opposed to the
effect on the value of the Property) after the Closing is in excess of Two
Hundred Seventy-Five Thousand Dollars ($275,000.00), but less than Four Hundred
Thousand Dollars ($400,000.00), Purchaser shall not be obligated to proceed to
Closing, unless Seller elects to credit Purchaser at Closing an amount equal to
all losses caused by such change in excess of Two Hundred Seventy-Five Thousand
Dollars ($275,000.00) not to exceed a credit of One Hundred Twenty-Five Thousand
Dollars ($125,000.00), in which event Purchaser shall be obligated to proceed
with Closing hereunder and any failure of Purchaser to close the transactions
contemplated hereunder under this clause (B) shall constitute a default by
Purchaser under Section 1.1 (provided Seller is prepared to give such credit
(without any obligation to do so); provided, however, if the change in the
representation and warranty results in actual losses (and not consequential
damages) to Purchaser such that the actual cost to address such inaccuracy (as
opposed to the effect on the value of the Property) after the Closing is in
excess of Four Hundred Thousand Dollars ($400,000.00), Purchaser shall have the
right to terminate this Agreement (subject to Seller’s cure right set forth
below).  If Purchaser has the right to terminate this Agreement pursuant to the
preceding sentence and Purchaser makes such election in writing on or prior to
the Closing Date (provided that Purchaser shall make such election to terminate,
if at all, promptly after receipt of Seller’s certificate delivered under
Section 6.3(d) above, but in any event prior to 2:00PM (Eastern Time) on the
Closing Date), then this Agreement shall terminate, Purchaser shall receive a
return of the Deposit, and neither Seller nor Purchaser shall have any further
obligations under this Agreement except for the Surviving Obligations. In each
instance of clauses (A) or (B) above, in no event shall any claims, actions,
litigation, lawsuits or other legal proceedings filed or alleged by any Employee
or any other third party that are subject to Seller’s express indemnification
obligations under this Agreement be included in the calculation of such losses
(collectively, “Indemnified Losses”); provided, however, that to the extent that
any such Indemnified Losses are excluded from the calculation of losses under
clause (A) or (B), as applicable, such Indemnified Losses shall not be applied
against the Cap in connection with an indemnification claim brought by Purchaser
after the Closing subject to the terms and conditions of this Agreement.  Seller
shall in any event have the right to cure such breach or inaccuracy to
Purchaser’s reasonable satisfaction and, if necessary to allow such cure, the
Closing Date shall be extended for up to twenty (20) days to allow such cure as
long as Seller uses its diligent and

 

45


 

reasonable efforts to effect such cure; provided, however, such cure period will
not extend the Closing Date past any commitment date of any financing or cost
Purchaser any amount to extend such commitment date (provided that Purchaser
shall have notified Seller of any such commitment date at least ten (10) days
prior to Closing.  If Seller elects in writing not to cure or fails to give
Purchaser notice of its intent to cure, Purchaser may terminate this Agreement,
whereupon Escrow Company shall immediately return the Deposit to Purchaser, the
Parties shall each pay one-half of the costs of Escrow, and neither Party to
this Agreement shall thereafter have any further rights or obligations under
this Agreement, except for the Surviving Obligations; provided, however, if such
inaccuracy was created, knowingly consented to or affirmatively permitted by
Seller, Manager or their respective Affiliate in material breach of this
Agreement, Purchaser shall also be entitled to reimbursement for all of
Purchaser’s documented out of pocket costs of this transaction actually incurred
to third parties, including reasonable attorneys’ fees and costs incurred in
connection with this Agreement and Due Diligence in an amount not to exceed the
Seller’s Liability Amount. Nothing herein shall modify or supersede the terms of
and conditions of Section 9.2(b) in the event that Purchaser elects to proceed
with acquisition of the Property notwithstanding a breach or inaccuracy with
respect to Seller’s representations and warranties or covenants.

 

(d)                             Management Agreement.  The Management Agreement
shall be terminated as of the Closing Date at the sole cost and expense of
Seller.  In connection with termination of the Management Agreement, the Manager
will terminate the employment of the Employees effective upon the Closing unless
Manager and Purchaser enter into a new management agreement as of the Closing
Date, in which event the employment of the Employees shall not be terminated.

 

(e)                               Franchise Agreement. Provided that Purchaser
has complied with all of its obligations under Section 4.9, on or before the
Closing Date, Franchisor shall be prepared to issue to Purchaser, concurrently
with Closing, a new franchise agreement in the form of the FDD as modified to
incorporate the Material Franchise Terms.

 

(f)                                Liquor License.  As of the Closing Date and
other than due to any act or omission of Purchaser, Manager shall be permitted
to continue the sale and service of alcoholic beverages pursuant to the existing
Liquor License.

 

(g)                              No Litigation.  No litigation or other court
action shall have been commenced seeking to obtain an injunction or other relief
from such court to enjoin the consummation of the transaction described in this
Agreement and no preliminary or permanent injunction or other order, decree or
ruling shall have been issued by a court of competent jurisdiction or by any
governmental authority, that would make illegal or invalid or otherwise prevent
the consummation of the transactions described in this Agreement.

 

(h)                              Title Policy.  Subject to the payment of all
premiums, the Title Company shall be prepared to issue to Purchaser the Title
Policy subject only to Permitted Exceptions.

 

(i)                                  Approvals.                     Seller shall
have received all required approvals, consents and authorizations of third
parties (including any governmental authorities) that are required to permit
Seller to sell the Property and otherwise consummate the Closing.

 

46


 

(j)                                  ORE Agreement Estoppels.  Seller shall have
delivered to Purchaser an executed ORE Agreement Estoppel from the Residences
HOA in substantially the same form as attached hereto, dated no earlier than
thirty days prior to the original date of Closing.

 

(k)                              Determination
Letter.                                            Purchaser shall have received
from Dallas a determination letter showing that the Property has sufficient
delta parking credits, to the extent necessary, to meet the parking requirements
of the City of Dallas; provided, however, the number of parking credits
necessary to satisfy such requirements shall not exceed one hundred eighty-four
(184) delta parking credits but shall not be less than one hundred seventy-six
(176) delta parking credits.

 

Section 9.2                       Closing Condition Failure.

 

(a)                               Subject to Seller’s right to extend the
Closing Date pursuant to Section 9.1(c), if any condition set forth in
Section 8.1 or Section 9.1is not satisfied on the Closing Date (and such failure
is not the result of a default under this Agreement or any act or omission
intentionally taken or not taken for purposes of frustrating Closing by the
Party in whose favor such condition runs), then the party for whom such
condition(s) precedent is not satisfied (and only such party) may, in its sole
and absolute discretion, (i) terminate this Agreement by providing written
notice to such effect to the other party whereupon Escrow Company shall
immediately return the Deposit to Purchaser, the Parties shall each pay one-half
the costs of escrow, and neither party to this Agreement shall thereafter have
any further rights or liabilities under this Agreement, except for the Surviving
Obligations, or (ii) waive such closing condition(s) at or prior to the Closing
Date without any increase in, abatement of, or credit against the Purchase
Price, or claim against the other party and proceed to Closing; provided
however, if either Party terminates this Agreement due to a default by the other
Party, then Section 1.1 and Section 15.2, as applicable, shall control the
rights, remedies and obligations of the Parties.

 

(b)                              If either party elects to proceed to the
Closing with Seller’s Representative or Purchaser’s Representative, as
applicable, having actual knowledge (as opposed to constructive or imputed
knowledge) of (A) a default in any of the covenants, agreements or obligations
to be performed by the other party under this Agreement, and/or (B) an
inaccuracy in or untruthfulness of any representation or warranty of the other
party made in this Agreement or any of the Closing Documents, then, upon the
consummation of the Closing, such party shall be deemed to have waived any such
default and/or inaccuracy and shall have no claim against the other party on
account thereof

 

Notwithstanding the foregoing terms of this Section 9.1(k) (but subject to
Seller’s right to extend the Closing Date under the terms of Section 9.1(c)), if
the failed closing condition(s) is reasonably susceptible to cure by Seller or
Purchaser, then either party shall have the one-time right to extend the Closing
Date for up to twenty (20) days in order to allow such cure by giving notice to
such effect to the other party on or before the date that is one (1) Business
Day prior to the scheduled Closing Date, and the applicable party(ies) shall use
all commercially reasonable and diligent efforts to effect such cure; provided,
however, such cure period will not extend the Closing Date past any commitment
date of any financing or cost Purchaser any amount to extend

 

47


 

such commitment date (provided that Purchaser shall have notified Seller of any
such commitment date at least ten (10) days prior to Closing).

 

ARTICLE X

 

ACTIONS AND OPERATIONS PENDING CLOSING

 

Section 10.1               Actions and Operations Pending Closing.  Seller
agrees that at all times prior to the Closing Date:

 

(a)                               Subject to conditions beyond Seller’s
reasonable control, the Hotel will continue to be operated and maintained in the
ordinary course of business substantially consistent with Present Standards
including, without limitation (i) maintaining the inventories of FF&E, Operating
Equipment and Consumables at the Property at levels substantially consistent
with Present Standards, (ii) maintaining all Fixtures and Tangible Personal
Property in the same condition as it existed as of the Effective Date
(reasonable wear, tear and loss excepted) and not trading, substituting or
removing any Personal Property from the Hotel, except Consumables and Inventory
substantially consistent with Present Standards, (iii) performing routine
maintenance and repairs for the Property substantially consistent with Present
Standards, (iv) renewing all material Licenses and Permits prior to their
expiration, (v) maintaining all insurance policies, (vi) not making any material
alterations or improvements at the Property (other than those items covered by
the Renovation Work), or demolishing any of the Property subject to
Section 11.1, (vii) not selling, transferring or otherwise disposing of any of
the Property, other than substantially consistent with Present Standards and
(viii) not removing any Property from the Hotel, other than consistent with
Present Standards or as required in connection with the work covered by the
Renovation Work.

 

(b)                              Seller shall be responsible for the payment in
full and completion of the Renovation Work, and the release of any and all
mechanic’s liens related thereto.  Seller shall use commercially reasonable and
diligent efforts to complete the Renovation Work in a good and workmanlike
manner, in compliance with all applicable Legal Requirements, in compliance with
the plans and specifications reviewed by Purchaser, and as soon as reasonably
possible following Closing at Seller’s sole cost and expense; provided that
Seller shall endeavor to complete the Renovation Work no later than March 31,
2016 (provided that Seller shall have until July 1, 2016 to finalize and receive
any lien waivers or related close-out payments with respect to the Renovation
Work).  In connection with the Renovation Work, Seller shall promptly bond over
or remove any and all monetary liens arising in connection thereto.  In
addition, Seller shall cause each contractor involved in the Renovation Work to
list Purchaser and Dallas Hotel Operator, Inc. as additional insureds on any
insurance required pursuant to each agreement with a contractor relating to the
Renovation Work. Furthermore, Seller agrees to pursue in good faith all remedies
of any nature against each contractor with respect to any matter arising from,
in connection with or related to the Renovation Work.  Upon completion of the
Renovation Work, Seller shall provide Purchaser (y) reasonable evidence that the
Renovation Work has been completed and paid for and there are no mechanic’s or
materialmen’s liens or claims of liens related thereto and (z) provide Purchaser
any applicable sign-offs from Franchisor.  Purchaser hereby grants a license to
Seller or its agents to enter upon the Property from and after the Closing to
complete the Renovation Work, provided, that all such Renovation Work shall be

 

48


 

done in a manner to avoid any commercially unreasonable material disruption to
the operation of the Hotel and in accordance with rules established by Purchaser
from time to time; provided, further, that Seller shall provide Purchaser with
prior written notice of any material disruption to the operation of the Hotel
such that Purchaser can work with Seller to minimize such disruption. In
connection with the Seller’s obligations under this Section 10.1(b), Seller
shall establish at Closing an escrow holdback reserve pursuant to an escrow
agreement by and among Seller, Purchaser and Purchaser’s lender (“Lender”), in
an amount equal to the anticipated cost to complete the Renovation Work (as
agreed upon by Purchaser and Seller in their respective good faith discretion)
(the “Anticipated Completion Cost”), plus a contingency amount equal to fifteen
percent (15%) of the Anticipated Completion Cost (collectively, the “Renovation
Reserve Funds”). The Renovation Reserve Funds shall be held back from the
Purchase Price payable to Seller at Closing and shall be deposited with Lender
at Closing. In the event that after the Closing Seller fails to complete the
Renovation Work in the manner required under this Section 10.1(b) and such
failure continues for a period of thirty (30) days following written notice from
Purchaser with respect thereto (and is not the result of any force majeure event
of which Seller has provided Purchaser with written notice within a reasonable
period of time after the onset thereof), then, upon written notice to Seller and
Lender, Purchaser shall have the right (but not the obligation) to complete the
Renovation Work itself (whether directly or through a third-party) and if
Purchaser so elects, Seller shall assign any and all applicable contracts to
Purchaser (or its designee) and Purchaser shall use funds from the Renovation
Reserve Funds to complete the Renovation Work. The Renovation Reserve Funds
shall be released in accordance with the terms of the escrow agreement, which
the parties shall negotiate in good faith prior to the Closing Date; provided,
however, the conditions of such release shall be limited to Seller’s delivery of
(i) reasonable evidence that the parties performing such Renovation Work shall
have no liens or claims of liens upon payment, (ii) invoices or other
satisfactory evidence of the costs incurred and (iii) such other reasonable
requirements of Lender, as agreed upon by Seller in its reasonable discretion. 
In the event the Renovation Reserve Funds are insufficient to complete the
Renovation Work, Seller shall immediately pay directly to the applicable
contractor or reimburse Purchaser for any and all costs and expenses actually
incurred by Purchaser in excess of the Renovation Reserve Funds; provided,
however, Seller shall not cover any increased cost of the Renovation Work
resulting from any changes in scope or other modifications to the Renovation
Work approved or implemented by Purchaser that are not contemplated by the
original contracts and subcontracts for such Renovation Work.  In the event any
Renovation Reserve Funds remain after (x) Purchaser’s receipt of reasonable
evidence that the Renovation Work has been completed and paid for,
(y) unconditional lien waivers have been delivered to Purchaser and (z) Seller
has provided Purchaser any applicable sign-offs from Franchisor and satisfied
such other reasonable requirements of Lender, Lender shall disburse such funds
to Seller. Notwithstanding anything herein to the contrary, if Lender has not
disbursed any required portion of the Renovation Reserve Fund (either interim
draws or the balance of the funds after the Renovation Work has been completed)
after the applicable requirements set forth in this Section 10.1 have been  met
(other than requirements not relating to the Renovation Work that can only be
met by Purchaser as borrower), within thirty (30) days after receipt of a valid
request from Seller, Seller may request such funds from Purchaser.  After such
request, and provided Lender has not made a disbursement to Seller, Purchaser
shall pay to Seller the amount of such funds and Purchaser shall be entitled to
reimbursement therefor from the Renovation Reserve Funds.  Notwithstanding
anything to the contrary set forth in this Agreement, Seller’s obligations

 

49


 

under this Section 10.1(b) shall in no way be limited or reduced by Section 5.3
(i.e., the Cap, Deductible and/or Survival Periods shall not apply).  The terms
of this Section 10.1(b) shall survive the Closing.

 

(c)                               From and after the end of the Inspection
Period, Seller shall not enter into any new Hotel Contract or Space Lease, or
cancel, modify or renew any existing Hotel Contract or Space Lease that is not
cancelable upon thirty (30) or less days’ notice and without payment of any
penalty or termination fee, without the prior written consent of Purchaser, in
its sole and good faith discretion; provided, however, that Purchaser’s prior
consent shall not be required for Seller to enter into Hotel Contracts with
third parties as required to complete the Renovation Work so long as the same
are upon commercially reasonable and arm’s length terms and conditions.  If
Purchaser fails to respond to a request for consent within three (3) Business
Days after receipt of such request, such consent shall be deemed given.

 

(d)                             Seller shall have the right and obligation,
without notice to or consent of Purchaser, to make Bookings in the ordinary
course of business and consistent with the Present Standard, including customary
discounted rates.

 

(e)                               Seller shall use commercially reasonable
efforts to preserve in force all existing Permits and to cause all those
expiring on or before the Closing Date to be renewed prior to the Closing Date. 
If any such Permit shall be suspended or revoked, Seller shall promptly notify
Purchaser and shall take commercially reasonable measures to cause the
reinstatement of such Permit.  Seller shall join in all applications for and
cooperate with Purchaser in obtaining all necessary consents, permits,
approvals, and licenses, and otherwise cooperate with Purchaser as may be
reasonably necessary to facilitate the transfer of the Property to Purchaser;
provided, however, that any costs, expenses or fees paid or incurred by Seller
in connection therewith shall be reimbursed and credited to Seller.

 

(f)                                From and after the expiration of the
Inspection Period through the Closing Date, Purchaser shall have the right to
consult with Seller and Manager with respect to the hiring, initially and with
respect to any replacement, of the following Hotel staff positions:  (i) general
manager; (ii) director of human resources; (iii) director of food and beverage;
(iv) chief engineer; (v) director of marketing; and (vi) comptroller/chief
financial officer.

 

(g)                              Seller shall maintain in effect all policies of
casualty and liability insurance, or similar policies of insurance, with the
same limits of coverage which it now carries with respect to the Hotel.

 

(h)                              Seller shall not cause or permit any Fixtures
and Tangible Personal Property or Operating Equipment located, installed or used
in the Hotel as of the Effective Date (except Excluded Assets, if applicable) to
be sold, exchanged, assigned, conveyed, leased, disposed of or removed, other
than in the ordinary course of business conducted in accordance with the Present
Standards or as contemplated by the Renovation Work.

 

(i)                                  Seller shall provide (and shall instruct
Manager to provide) copies of any written notices (i) received by Seller after
the Effective Date from any governmental or quasi-governmental organizations
regarding any violations of Legal Requirements, or (ii) given or

 

50


 

received by Seller (or on behalf of Seller) after the Effective Date alleging
material defaults under any material Hotel Contracts, Space Leases or Equipment
Leases.

 

(j)                                  Subject to Article IV and prior to the
Closing, neither Purchaser nor any of Purchaser’s representatives shall
communicate concerning the Property with Manager, any tenant, employee, guest or
occupant of the Real Property any governmental or quasi-governmental authority,
agency, commission, board or regulatory body or any party to any Hotel Contract
without the prior written approval of Seller, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

(k)                              Between the Effective Date and the Closing Date
or earlier termination of this Agreement, neither Seller, Manager, nor any of
their respective Affiliates nor any of their respective members, partners, or
agents (including, without limitation, any broker) shall offer, solicit or
negotiate the possible direct or indirect acquisition of the Property (or any
other form of transaction having a similar effect) or make any information about
the Property available (for purpose of sale or refinance) to any Person other
than Purchaser, its Affiliates and their respective designees, agents and/or
authorized third parties.  Seller agrees to direct its broker, if any, to cease
the marketing of the Property.  Such restrictions shall be in effect until the
earlier of (i) the Closing Date, or (ii) the termination of this Agreement by
either party pursuant to the terms and conditions hereof; and thereafter shall
be null and void and of no further force or effect.

 

(l)                                  Seller shall use commercially reasonable
efforts to deliver to Purchaser prior to the Closing each of the Certificates of
No Tax Due with respect to the Property and a tax certificate from the Dallas
County Tax Assessor-Collector’s office pursuant to Texas Tax Code section 31.08
with respect to the Property.

 

(m)                          No later than five (5) days after the Effective
Date, Seller shall send to Residences HOA and Condominium Owner the form of ORE
Agreement Estoppel and Seller shall use commercially reasonable efforts (without
any obligation to incur any expenses (other than attorneys’ fees)) to obtain the
ORE Agreement Estoppels from the Residences HOA and Condominium Owner prior to
Closing.

 

(n)                              From and after the Effective Date and
continuing until completion, Seller shall use commercially reasonable and
diligent efforts to complete at its sole cost and expense (i) an upgrade of the
Hotel’s POS system and (ii) implementation of a chip & pin POS system at the
Hotel, each in accordance with the Hotel’s 2015 Capital Improvement Plan. Such
work shall be completed in a good and workmanlike manner, in compliance with all
applicable Legal Requirements and as soon as reasonably possible. Upon
completion of such work, Seller shall provide Purchaser reasonable evidence that
such work has been completed and paid for and there are no mechanic’s or
materialmen’s liens or claims of liens related thereto. The terms of this
Section 10.1(n) shall survive the Closing.

 

ARTICLE XI

 

CASUALTIES AND TAKINGS

 

51


 

Section 11.1               Casualties.

 

(a)                               If any damage to the Real Property shall occur
prior to the Closing Date by reason of fire, windstorm, earthquake, hail,
explosion, hurricane or other casualty, and if the cost of repairing such damage
will equal or exceed Two Million Eight Hundred Thousand Dollars ($2,800,000.00),
Seller shall promptly notify Purchaser and Purchaser may then elect to
(i) terminate this Agreement by giving written notice to Seller, whereupon
Escrow Company shall immediately return the Deposit to Purchaser, the Parties
shall each pay one-half of the costs of the Escrow, and neither party to this
Agreement shall thereafter have any further rights or liabilities under this
Agreement, except for the Surviving Obligations, or (ii) receive an assignment
of all of Seller’s claims in connection therewith and any rights to any
insurance proceeds (excluding business interruption proceeds for the period
prior to Closing) relating to such damage and acquire the Property with
appropriate adjustments to the Purchase Price equal to the deductible under the
applicable insurance policy (to the extent such deductible is not applied by
Seller for repairs prior to Closing) and the reasonable costs and expenses
incurred by Seller to negotiate or settle any casualty claim with an insurer and
to stabilize the Property following such casualty.

 

(b)                              If the cost of repairing such damage will not
exceed Two Million Eight Hundred Thousand Dollars ($2,800,000.00), the
transactions contemplated hereby shall close with appropriate adjustments to the
Purchase Price equal to the deductible under the applicable insurance policy (to
the extent such deductible is not applied by Seller for repairs prior to the
Closing) and the costs and expenses incurred by Seller to negotiate or settle
any casualty claim with an insurer and to stabilize the Property following such
casualty and Purchaser shall receive an assignment of all of Seller’s rights to
any insurance proceeds (excluding business interruption proceeds for the period
prior to Closing).

 

Section 11.2               Takings.  If, prior to the Closing Date, all or any
portion of the Real Property is taken by eminent domain or by an act of
governmental authority, or if an action for such taking is initiated or
threatened, Seller shall promptly give Purchaser written notice thereof, and the
following shall apply:

 

(a)                               If a Material Part of the Real Property is
taken, or is to be taken, Purchaser may, within five (5) days after the delivery
of Seller’s notice, by written notice to Seller, elect to terminate this
Agreement, whereupon Escrow Company shall immediately return the Deposit to
Purchaser, the Parties shall each pay one-half of the costs of the Escrow, and
neither party to this Agreement shall thereafter have any further rights or
liabilities under this Agreement, except for the Surviving Obligations.

 

(b)                              If a Material Part of the Real Property is
taken, or is to be taken, but Purchaser does not elect to terminate this
Agreement pursuant to paragraph (a) above, or if an immaterial part of the Real
Property is taken by an act of governmental authority, Purchaser shall have no
right to terminate this Agreement, and the parties shall nonetheless proceed to
the Closing in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligations on the part of Seller by reason
of such taking; provided, however, that Seller shall, at the Closing, (i) assign
and turn over, and Purchaser shall be entitled to receive and keep, the net
proceeds of any award or other proceeds of such taking which may have been

 

52


 

collected by Seller as a result of such taking, less any portion thereof applied
to the cost of repairs made by Seller prior to the Closing and less the
reasonable costs and expenses incurred by Seller in connection with obtaining
payment of any award or other proceeds, or (ii) if no award or other proceeds
shall have been collected, deliver to Purchaser an assignment of Seller’s right
to any such award or other proceeds which may be payable to Seller as a result
of such taking, less an amount equal to the cost of any repairs made by Seller
prior to the Closing, which amount shall be paid to Seller by Purchaser at the
Closing.  If all or any part of the payment proceeds are paid to the holder of
any mortgage or deed of trust or reversionary interest in the Real Property,
then, at the Closing, Seller shall credit such amount against the Purchase
Price.

 

(c)                               For the purposes hereof, a “Material Part”
shall be deemed to mean any taking (i) which causes a reduction in the size of
any of the buildings comprising the Real Property or materially interferes with
the present use and operation of any of the buildings comprising the Real
Property, or (ii) which results in the elimination of any required means of
legal ingress and/or egress from the Real Property to public roads, with no
comparable, convenient, legal substitute ingress and/or egress being available.

 

ARTICLE XII



EMPLOYEES

 

Section 12.1               Employees.

 

(a)                               Unless Purchaser elects to retain Manager as
the manager of the Hotel (pursuant to a separate hotel management agreement
executed by Purchaser and Manager), Purchaser agrees that it shall offer to hire
or cause to be offered to be hired effective at and upon the Closing, and after
the Closing shall maintain or cause to be maintained the employment of, in each
case upon terms and conditions of employment substantially and sufficiently
similar to the terms and conditions of employment existing prior to Closing, a
sufficient number of Employees so that the Seller, its Affiliates or Manager
shall not be required to give any layoff, closing or other termination notices
or otherwise incur any liability pursuant to the provisions of the Federal
Worker Adjustment and Retraining Notification Act, 29 U.S.C. 2101 2109, or any
similar applicable state or local law (collectively, the “WARN Act”).  Except to
the extent Purchaser elects to retain Manager as the manager of the Hotel
pursuant to a separate hotel management agreement executed by Purchaser and
Manager, Seller shall cause its Manager to cooperate reasonably with Purchaser
or its designated Hotel manager to facilitate Purchaser’s compliance with this
Section 12.1.  If Purchaser, or any designee or management company engaged by
Purchaser to employ Hotel personnel, elects not to hire a particular Employee at
Closing, or, if following the Closing, Purchaser or such designee or management
company desires to terminate the employment of any Employee hired by Purchaser
or its designee or management company, Purchaser shall be solely responsible for
complying or causing compliance with all applicable provisions of federal, state
and municipal laws and regulations relating to such action, including without
limitation any applicable provisions of the WARN Act.  It is agreed that the
number of Employees hired, the selection of which Employees are hired, and the
initial terms and conditions of employment for each Employee hired by Purchaser,
or its designee or management company engaged by Purchaser to employ Hotel
Employees, shall be solely determined by Purchaser or such designee or
management company, provided such terms and conditions of

 

53

 


 

employment satisfy the provisions of this Section 12.1(a); provided, however, to
the extent that Purchaser has received a credit at Closing therefor, Purchaser
agrees to, and shall cause its designee or management company to, honor and
recognize the seniority and vacation vesting rights of any Employee that was an
Employee of Manager as of the day immediately prior to the Closing that is
rehired by Purchaser or its designee or management company at the Closing.

 

(b)                              The Parties hereto agree that Purchaser will
not be subject to any of the debts, obligations and/or Liabilities of Seller,
its Affiliates or Manager which may exist with respect to the employment or
termination of any Employees that arise prior to the Closing, or which are
attributable to the termination of such Employees by Seller, its Affiliates or
Manager at or prior to Closing, except to the extent that such debts,
obligations and/or Liabilities are expressly covered by a credit against the
Purchase Price specifically provided in this Agreement.  Except as required by
applicable Legal Requirements, Seller covenants and agrees not to permit any
labor organization to become the exclusive representative of any group of
Employees for purposes of collective bargaining. The Parties hereto agree that
Seller, its Affiliates and Manager shall not be subject to any of the debts,
obligations and/or Liabilities of Purchaser, or Purchaser’s designee or
management company, which are attributable to any actions or omissions of
Purchaser or such designee or management company, or any agents or
representatives thereof, in the process of the hiring any of the Employees,
including, without limitation, any claims arising out of or relating to whether,
and upon which terms and conditions, any such Employees are offered employment
by Purchaser or such designee or management company, or are hired (or
subsequently terminated) by Purchaser or such designee or management company, or
which may otherwise exist regarding the employment of employees at the Hotel by
Purchaser or such designee or management company from and after the Closing
(“Purchaser’s Employee Obligations”).

 

(c)                               Purchaser shall save, protect, defend,
indemnify and hold Seller, Manager and each of their Affiliates harmless from
and against any Liabilities (including, but not limited to, payments made to
Manager as the employer of the Employees) which may be incurred or suffered by
any of them (i) under the WARN Act arising out of, or relating to, any actions
taken by Purchaser prior to, on or after the Closing Date; (ii) in connection
with any of Purchaser’s Employee Obligations; (iii) by reason of Purchaser’s
failure to comply with any of the provisions of this Article XII; (iv) in
connection with any compensation, employment taxes or Accrued Vacation Pay that,
pursuant to Section 7.1(g) or Section 7.1(h), have become the obligation of
Purchaser to pay; (v) in connection with any Liability arising out of
Purchaser’s or its designee’s or management company’s employment policies,
practices or procedures which occur on or after the Closing Date; or (vi) in
connection with Purchaser’s violation or noncompliance with any applicable
federal or state employment law on or after the Closing Date, including, without
limitation, COBRA, the Health Insurance Portability and Accountability Act of
1996 (HIPAA), ERISA, the Family and Medical Leave Act of 1993 (FMLA), the Fair
Labor Standards Act (FLSA) and the Occupational Safety and Health Act (OSHA).

 

(d)                             Seller agrees to indemnify, defend and hold
Purchaser and Purchaser’s Indemnitees harmless from and against any and all
damages which any of them may sustain by reason of, or arising out of, or
resulting from Seller’s failure to discharge any of the obligations and
liabilities of Seller arising prior to Closing with respect to Employees
employed by Seller or Manager or any Employee Benefit Plans maintained by Seller
or Manager.

 

54


 

(e)                               Without limiting the generality of any other
provision of this Agreement, nothing in this Agreement shall create any
third-party beneficiary rights for the benefit of any union or any Employees of
Seller or Purchaser or Manager.

 

(f)                                The terms, conditions and indemnity
obligations set forth in this Section 12.1 shall survive the Closing.

 

ARTICLE XIII



NOTICES

 

Section 13.1               Notices.  Except as otherwise provided in this
Agreement, all notices, demands, requests, consents, approvals, and other
communications (each a “Notice”, collectively “Notices”) required or permitted
to be given under this Agreement, or which are to be given with respect to this
Agreement, shall be in writing and shall be personally delivered, transmitted by
electronic mail transmission, or sent by registered or certified mail, postage
prepaid, return receipt requested, or by overnight express courier, postage
prepaid, addressed to the party as designated below:

 

If intended for Seller, to:

 

HEI Stoneleigh Hotel LLC

c/o HEI Hospitality, LLC

101 Merritt 7 Corporate Park, 1st Floor

Norwalk, Connecticut 06851

Attention:  Clark Hanrattie / E-mail:  chanrattie@heihotels.com

 

with a copy to:

 

Goodwin Procter LLP

Three Embarcadero Center, 24th Floor

San Francisco, California 94111

Attention:  Benjamin C. Tschann, Esq. / E-mail:  btschann@goodwinprocter.com

 

If intended for Purchaser, to:

 

CWI Dallas Hotel, LP

c/o Watermark Capital Partners, LLC

272 East Deerpath Road, Suite 320

Lake Forest, Illinois 60045

Attention: Michael G. Medzigian / E-mail: medzigian@watermarkcap.com

 

with a copy to:

 

Paul Hastings LLP

515 South Flower Street, 25th Floor

Los Angeles, California 90071

Attention: Rick S. Kirkbride, Esq. / E-mail: rickkirkbride@paulhastings.com

 

If intended for Escrow Agent, to:

 

First American Title Insurance Company

666 Third Avenue, 5th Floor

 

55


 

New York, NY 10017

Attention: Brett Habermann / E-mail: BHabermann@firstam.com

 

Notice mailed by registered or certified mail shall be deemed received by the
addressee three (3) days after mailing thereof.  Notice personally delivered
shall be deemed received when delivered.  Notice mailed by overnight express
courier shall be deemed received by the addressee on the next Business Day after
mailing thereof.  Notice transmitted by e-mail shall be deemed received by the
addressee upon sender’s receipt of confirmation thereof if sent during normal
business hours, and if not, then the next Business Day, provided that such
notice is also concurrently sent by one of the other means set forth in this
Section 13.1.  Either party may at any time change the address for notice to
such party by mailing a Notice as aforesaid.

 

ARTICLE XIV



ADDITIONAL COVENANTS

 

Section 14.1               Additional Covenants.  In addition, the parties agree
as follows:

 

(a)                               Liquor License.  At Closing, Purchaser shall
deliver to Seller a completed Texas Alcoholic Beverage Commission Form L-OP and
such other information reasonably required to register the transfer of the
Property with the Texas Alcoholic Beverage Commission. Promptly after Closing,
Seller or its designee shall take all required action, including the filing of
Form L-OP, to register the transfer of the Property with the Texas Alcoholic
Beverage Commission.

 

(b)                              Brokerage.  Purchaser and Seller warrant and
represent to each other that they have not had any dealings with any broker,
agent or finder relating to the sale of the Property or the transactions
contemplated hereby other than Hodges Ward Elliott (the “Broker”).  Purchaser
and Seller each agree to indemnify and hold the other Party and its Indemnitees
harmless against and from any and all Liabilities incurred arising out of or
resulting from any claim for brokerage commissions, compensation or fees by any
broker, agent or finder acting on such Party’s behalf, other than the Broker,
which Seller is compensating under a separate agreement in connection with the
sale of the Property.  The provisions of this Section 14.1(b) shall survive
Closing or any termination of this Agreement.

 

(c)                               Guest Baggage.  All baggage of guests who are
still in the Hotel on the Closing Date, which has been checked with or left in
the care of Seller or Manager shall be inventoried, sealed and tagged jointly by
Seller and Purchaser on the Closing Date.  Purchaser hereby agrees to save,
protect, defend, indemnify and hold Seller and its Indemnitees harmless against
any Liabilities in connection with such baggage arising out of the acts or
omissions of Purchaser or its Affiliates (or any of their employees or agents)
after the Closing Date.

 

(d)                             Safe Deposits.  Immediately after the Closing,
Seller shall send written notice to guests or tenants or other persons who have
safe deposit boxes, if any, advising of the sale of the Hotel to Purchaser and
requesting immediate removal of the contents thereof or the removal thereof and
concurrent re deposit of such contents pursuant to new safe deposit agreements
with Purchaser.  Seller shall have a representative present when the boxes are

 

56


 

opened, in the presence of a representative of the Purchaser.  Any property
contained in the safe deposit boxes after such re deposit shall be the
responsibility of Purchaser, and Purchaser agrees to save, protect, defend,
indemnify and hold harmless Seller and its Indemnitees from and against any
Liabilities arising out of or with respect to such property.

 

(e)                               Tax Appeal Proceedings.  Seller shall be
entitled to receive and retain the proceeds from any previously filed tax
appeals or protests applicable to any tax fiscal years prior to the tax fiscal
year in which the Closing Date occurs.  In the event an application to reduce
real estate taxes is filed by Purchaser for the period during which Seller was
the owner of the Real Property, Seller shall be entitled to a re-proration of
real estate taxes upon receipt of and based upon the reduction proceedings,
after payment of reasonable attorneys’ fees and other costs associated with such
process.  Notwithstanding the foregoing, in no event shall Seller negotiate or
agree to any tax settlement, assessment or other adjustment that would have an
adverse effect on taxes for 2015 or any subsequent year.  After Closing,
Purchaser, at Purchaser’s option, be entitled to take over and continue to
process any pending appeals or protests with respect to the tax fiscal year in
which the Closing Date occurs (and Seller shall reasonably cooperate in
connection therewith), and the net proceeds from any such proceedings, after
payment of reasonable attorneys’ fees and other costs associated with such
process, will be prorated between the parties, when received, as of the Closing
Date, which obligation shall survive the Closing; provided, however, that any
such appeal or protest applicable to fiscal year 2015 may only be filed by
Purchaser.

 

(f)                                Books and Records.  The transaction
contemplated hereby includes the Books and Records of Seller pertaining to the
business of the Hotel prior to the Closing Date.  Purchaser covenants and agrees
that such Books and Records pertaining to the period of Seller’s ownership of
the Property will remain in the Hotel for examination and audit by Seller and
its agents after the Closing as provided in this Section 14.1(f).  Books and
Records not pertaining to the business of the Hotel may be removed by Seller
within a reasonable time after the Closing Date. Purchaser agrees to preserve
all such Books and Records for at least seven (7) years after the Closing Date,
and not to destroy or dispose of the same, for at least seven (7) years after
the Closing Date, at Purchaser’s sole cost and expense.  Purchaser agrees to
provide access to Seller and its representatives, to such books, records, files
and correspondence at all reasonable times during normal business hours and
following reasonable notice

 

(g)                              Permits.  Seller shall use commercially
reasonable efforts to preserve in force all existing Permits, to cause all those
expiring on or before the Closing Date to be renewed prior to the Closing Date,
and to transfer all such Permits to Purchaser in connection with the Closing.

 

(h)                              ORE Agreement Amendment. From and after the
Effective Date and continuing until ninety (90) days after Closing, Seller shall
use commercially reasonable and diligent efforts to obtain from each of
Residences HOA and Maple Wolf Stoneleigh, LLC, a Delaware limited liability
company (“Condominium Owner”) and deliver to Purchaser a validly executed
amendment to the ORE Agreement which sets forth the “Conference Center Easement
Area” (as defined in the ORE Agreement).

 

(i)                                  Survival.  Subject to the terms of
Section 5.3, the representations, warranties, obligations, covenants,
agreements, undertakings and indemnifications of Seller and Purchaser contained
in this Agreement and in any closing documents delivered in connection

 

57


 

with this Agreement, which are intended and anticipated to survive Closing,
shall survive the Closing.

 

ARTICLE XV

 

ARTICLE XVIDEFAULTS AND REMEDIES; EFFECT OF TERMINATION

 

Section 16.1               Purchaser Default/Seller’s Remedies.  IF PURCHASER
FAILS IN ANY MATERIAL RESPECT TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT,
SUCH FAILURE REMAINS UNCURED AFTER DELIVERY OF WRITTEN NOTICE BY SELLER AND THE
EXPIRATION OF A FIVE (5) DAY CURE PERIOD (PROVIDED THAT NO CURE PERIOD SHALL
APPLY TO PURCHASER’S PAYMENT OF THE PURCHASE PRICE AND/OR DELIVERY OF THE
DOCUMENTS REFERENCED IN SECTION 6.4 ON OR BEFORE THE CLOSING DATE) AND SELLER
DOES NOT WAIVE SUCH FAILURE OF PERFORMANCE IN WRITING, SELLER SHALL BE ENTITLED
AS ITS SOLE REMEDY TO TERMINATE THIS AGREEMENT AND RECOVER THE DEPOSIT UNDER
THIS AGREEMENT AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN FULL SATISFACTION
OF ANY CLAIMS AGAINST PURCHASER; PROVIDED, HOWEVER, THAT THIS PROVISION SHALL
NOT LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR COSTS, FEES AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS) PURSUANT
TO SECTION 15.3 BELOW IN ADDITION TO THE DEPOSIT IN THE EVENT OF A DISPUTE
REGARDING THE DISPOSITION OF THE DEPOSIT, NOR SHALL THIS PROVISION BE DEEMED TO
WAIVE OR AFFECT SELLER’S RIGHTS AND PURCHASER’S INDEMNITY OBLIGATIONS UNDER
OTHER SECTIONS OF THIS AGREEMENT.  SELLER AND PURCHASER AGREE THAT SELLER’S
DAMAGES RESULTING FROM PURCHASER’S DEFAULT ARE DIFFICULT TO DETERMINE AND
ASCERTAIN AND THE AMOUNT OF THE DEPOSIT IS A FAIR ESTIMATE OF THOSE DAMAGES
WHICH SELLER WILL INCUR AS A RESULT OF SUCH FAILURE, PROVIDED, HOWEVER, THAT
THIS PROVISION SHALL NOT LIMIT SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR
ATTORNEYS’ FEES PURSUANT TO SECTION 15.3, NOR WAIVE OR AFFECT SELLER’S RIGHTS
AND PURCHASER’S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF THIS AGREEMENT. 
THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH AMOUNTS IS NOT INTENDED AS A
FORFEITURE OR PENALTY BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES.  THE
PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH THE
LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS SECTION.

 

Seller’s Initials:

   /s/CWH

 

Purchaser’s Initials:

   /s/MM

 

 

 

(Remainder of this page is intentionally blank; text continues on following
page)

 

58


 

Section 16.2               Seller Default/Purchaser’s Remedies.

 

If Seller fails in any material respect to perform its obligations under this
Agreement, and Seller does not cure such failure within five (5) days after its
receipt of written notice of such failure from Purchaser (a “Seller Default”)
(provided that such five (5) day cure period shall not apply to a default by
Seller to deposit the Deed and other closing documents to be held in escrow with
the Escrow Company on the Closing Date) then Purchaser may elect as its sole and
exclusive remedy (at law or in equity):

 

(a)                               to terminate this Agreement and recover
damages in an amount equal to the total of all of Purchaser’s out-of-pocket
costs of the transaction actually incurred in connection with this Agreement and
Purchaser’s Due Diligence, such amounts not to exceed Two Hundred Thousand
Dollars ($200,000) (“Seller’s Liability Amount”); provided, however, that this
provision shall not limit Purchaser’s rights to receive reimbursement for any
additional costs, expenses and/or fees (including, without limitation,
reasonable attorney’s fees and costs) pursuant to Section 16.3 below in addition
to the Seller’s Liability Amount in the event of a dispute regarding the
disposition of the Seller’s Liability Amount to the extent Purchaser prevails in
such dispute;

 

(b)                              to waive the Seller Default and proceed to
Closing; or

 

(c)                               to seek specific performance of Seller’s
obligation to sell the Property to Purchaser pursuant to the terms of this
Agreement; provided, however, if Purchaser elects to pursue any action for
specific performance and such remedy is not available or enforceable by
Purchaser for any reason other than as a result of Purchaser’s and/or its
Affiliates’ willful acts, then Purchaser shall still have the right to terminate
this Agreement and pursue all rights and remedies afforded Purchaser under
Section 16.2(a) above, provided that in no event shall Seller be liable for any
consequential damage.

 

If Purchaser initially fails to elect, by written notice to Seller, any of the
foregoing remedies within thirty (30) days after Purchaser’s delivery of the
default notice contemplated by this Section 16.2, Purchaser shall conclusively
be deemed to have elected the remedy set forth in Section 16.2(a).

 

Section 16.3               Attorneys’ Fees.  If any action or proceeding is
commenced by either party to enforce or interpret their rights under this
Agreement or to collect damages as a result of the breach of any of the
provisions of this Agreement, the prevailing party in such action or proceeding,
including any bankruptcy, insolvency or appellate proceedings, shall be entitled
to recover all reasonable costs and expenses, including, without limitation,
reasonable attorneys’ fees, court costs and fees of experts, in addition to any
other relief awarded by the court.

 

Section 16.4               No Reservation of Property.  The preparation and/or
delivery of unsigned drafts of this Agreement shall not create any legally
binding rights in the Property and/or obligations of the parties, and Purchaser
and Seller acknowledge that this Agreement shall be of no effect until it is
duly executed by both Purchaser and Seller.

 

59

 


 

ARTICLE XVII

 

IRS FORM 1099-S DESIGNATION

 

Section 17.1               Designee.  In order to comply with information
reporting requirements of Section 6045(e) of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations thereunder, the parties agree (i) to
execute an IRS Form 1099-S Designation Agreement in the form attached hereto as
Exhibit K at or prior to the Closing to designate the Title Company (the
“Designee”) as the party who shall be responsible for reporting the contemplated
sale of the Property to the Internal Revenue Service (the “IRS”) on IRS
Form 1099-S; (ii) to provide the Designee with the information necessary to
complete Form 1099-S; (iii) that the Designee shall not be liable for the
actions taken under this Agreement, or for the consequences of those actions,
except as they may be the result of gross negligence or willful misconduct on
the part of the Designee; and (iv) that the Designee shall be indemnified by the
parties for any costs or expenses incurred as a result of the actions taken
hereunder, except as they may be the result of gross negligence or willful
misconduct on the part of the Designee.  The Designee shall provide all parties
to this transaction with copies of the IRS Form 1099-S filed with the IRS and
with any other documents used to complete IRS Form 1099-S.

 

ARTICLE XVIII



MISCELLANEOUS PROVISIONS

 

Section 18.1               Construction.  The following rules shall apply to the
construction and interpretation of this Agreement:

 

(a)                               Singular words shall connote the plural as
well as the singular, and plural words shall connote the singular as well as the
plural, and the masculine shall include the feminine and the neuter.

 

(b)                              All references in this Agreement to particular
articles, sections, subsections or clauses (whether in upper or lower case) are
references to articles, sections, subsections or clauses of this Agreement. All
references in this Agreement to particular exhibits or schedules (whether in
upper or lower case) are references to the exhibits and schedules attached to
this Agreement, unless otherwise expressly stated or clearly apparent from the
context of such reference.

 

(c)                               The headings contained herein are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.

 

(d)                             Each Party hereto and its counsel have reviewed
and revised (or requested revisions of) this Agreement and have participated in
the preparation of this Agreement, and therefore any usual rules of construction
requiring that ambiguities are to be resolved against any Party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.

 

60


 

(e)                               The terms “hereby,” “hereof,” “hereto,”
“herein,” “hereunder” and any similar terms shall refer to this Agreement, and
not solely to the provision in which such term is used.

 

(f)                                The terms “include,” “including” and similar
terms shall be construed as if followed by the phrase “without limitation.”

 

(g)                              The term “sole discretion” with respect to any
determination to be made a Party under this Agreement shall mean the sole and
absolute discretion of such Party, without regard to any standard by which the
determination of such Party must be made.

 

Section 18.2               Severability.  If any term or provision of this
Agreement is held to be or rendered invalid or unenforceable at any time in any
jurisdiction, such term or provision shall not affect the validity or
enforceability of any other terms or provisions of this Agreement, or the
validity or enforceability of such affected terms or provisions at any other
time or in any other jurisdiction.

 

Section 18.3               Publicity.  All press releases and all other
publicity concerning the transactions contemplated by this Agreement shall be
jointly drafted and prepared by Seller and Purchaser, and Seller and Purchaser
agree not to deliver or publish any press releases or other publicity regarding
the sale of the Property pursuant to this Agreement except as expressly set
forth in this Section 18.3.  Notwithstanding the foregoing, the parties
acknowledge and agree that Purchaser will issue a press release after the
Closing, the form and content of which shall be subject to the prior consent of
Seller (which consent will not be unreasonably withheld, conditioned or
delayed); provided, however, Seller acknowledges and agrees that Purchaser’s
press release shall be substantially similar to the form of those certain press
releases previously issued by Purchaser or its Affiliates in connection with
Purchaser’s or Purchaser’s Affiliates’ recent hotel acquisitions and Purchaser
may disclose (i) the Purchase Price, (ii) the sum of capital expenditures,
transaction costs, working capital and pre-paid operating costs, and (iii) the
sum of (i) and (ii).  Notwithstanding anything to the contrary contained herein,
each party’s obligations under this Section 18.3 shall survive the Closing or
any earlier termination of this Agreement.

 

Section 18.4               Assignment.  Neither all nor any portion of
Purchaser’s interest under this Agreement may be sold, assigned, encumbered,
conveyed or otherwise transferred, whether directly or indirectly, voluntarily
or involuntarily, or by operation of law or otherwise including, without
limitation, by a transfer of interest in Purchaser (collectively, a “Transfer”),
without the prior written consent of Seller, which consent may be granted or
denied in Seller’s sole and absolute discretion.  Any attempted Transfer without
Seller’s consent shall be null and void. Any request by Purchaser for Seller’s
consent to a Transfer shall set forth in writing the details of the proposed
Transfer, including, without limitation, the name, ownership and financial
condition of the prospective transferee and the financial details of the
proposed Transfer.  Notwithstanding the foregoing, Purchaser, upon prior written
notice to Seller given not less than five (5) Business Days prior to the Closing
(which time period is agreed to be material and is required to permit Seller
properly to prepare, execute and deliver the items required to be delivered by
it pursuant to this Agreement), which notice specifies the exact legal name,
address and any other information necessary for the preparation of the closing
documents to be delivered under this Agreement,

 

61


 

may assign its rights and delegate is duties under this Agreement to an entity
that is wholly owned or controlled, directly or indirectly, by Purchaser, W.P.
Carey, Inc., Carey Watermark Investors Incorporated, Carey Watermark Investors 2
Incorporated, Watermark Capital Partners, LLC, or any entity managed or advised
by Purchaser, W.P. Carey, Inc., Carey Watermark Investors Incorporated, Carey
Watermark Investors 2 Incorporated or Watermark Capital Partners, LLC for the
purposes of closing on the transaction provided (i) only one such assignment
shall be made; (ii) such assignment shall not delay the Closing; (iii) such
assignment shall not require Seller to obtain any additional or revised third
party consents, certificates or approvals; provided, however, Purchaser shall
remain liable for Purchaser’s obligations hereunder until the Closing has
occurred notwithstanding such assignment.  In the event Purchaser so assigns and
delegates its rights and duties under this Agreement, it shall deliver to Seller
at or prior to Closing an instrument of assignment and assumption evidencing
such assignment and delegation.  No Transfer, whether with or without Seller’s
consent:  (i) shall operate to release Purchaser or alter Purchaser’s primary
liability to perform the obligations of Purchaser under this Agreement; or
(ii) shall cause Seller to incur any cost or other economic detriment in
connection with such Transfer.  Purchaser shall pay any and all additional costs
and expenses (including, without limitation, reasonable attorneys’ fees,
charges, and disbursements other than non-material legal expenses related to the
preparation of the closing documents) incurred by Seller that would not
otherwise have been incurred by Seller had Purchaser not caused a Transfer.

 

Section 18.5               Business Days.  Time is of the essence in the
performance of the respective obligations of Seller and Purchaser.  If any
deadline provided in this Agreement falls on a day other than a Business Day,
such deadline shall be extended until the first Business Day thereafter.

 

Section 18.6               Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall constitute an original but all of
which, taken together, shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile, .pdf format or other form of electronic
communication and such form of execution shall be deemed to be an original
signature for execution purposes.

 

Section 18.7               Recitals, Exhibits and Schedules.  The recitals to
this Agreement, and all exhibits and schedules (as amended and supplemented from
time to time) referred to in this Agreement are incorporated herein by such
reference and made a part of this Agreement. Any matter disclosed in any
schedule to this Agreement shall be deemed to be incorporated in all other
schedules to this Agreement.

 

Section 18.8               Entirety.  This Agreement (including all exhibits)
contains the entire agreement between the parties with respect to the subject
matter hereof, supersedes all prior letters of intent, understandings or other
agreements, whether written or oral, if any, with respect thereto and may not be
amended, supplemented or terminated, nor shall any obligation hereunder or
condition hereof be deemed waived, except by a written instrument to such effect
signed by the party to be charged.

 

Section 18.9               Amendments to Agreement. No amendment, supplement or
other modification to any terms of this Agreement (other than amendments,
supplements and other

 

62


 

modifications to the representations and warranties and schedules made by Seller
that are expressly permitted or contemplated by this Agreement), or termination
of this Agreement (other than as expressly provided in this Agreement), shall be
valid unless in writing and executed and delivered by Seller and Purchaser.

 

Section 18.10       Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of Texas.

 

Section 18.11       Jurisdiction.  Any action, suit or proceeding arising out of
this Agreement or the transactions contemplated by this Agreement shall be
brought exclusively in the United States District Court for the Northern
District of Texas, and Seller and Purchaser agree that such courts are the most
convenient forum for resolution of any such action and further agree to submit
to the jurisdiction of such courts and waive any right to object to venue in
such courts.

 

Section 18.12       Jury Trial Waiver(a)   .  TO THE EXTENT PERMITTED BY
APPLICABLE LAW FROM TIME TO TIME, SELLER AND PURCHASER HEREBY WAIVE THEIR RIGHT
TO A TRIAL BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING BY EITHER PARTY
AGAINST THE OTHER PARTY WITH RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION
WITH THIS AGREEMENT.

 

Section 18.13       Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns. The warranties, representations, agreements
and undertakings contained herein shall not be deemed to have been made for the
benefit of any person or entity, other than the parties hereto and their
permitted successors and assigns.

 

Section 18.14       No Agreement Until Execution.  This Agreement and the terms
hereof shall not be deemed to be effective or binding until each of the parties
hereto have mutually executed and delivered the Agreement.  Any submission or
other exchange of drafts or iterations of this Agreement is not, and shall not
constitute, a binding offer or other binding agreement.

 

Section 18.15       Recording.  No notice or memorandum of this Agreement shall
be recorded in any public record.  A violation of this prohibition shall
constitute a material breach of this Agreement.

 

ARTICLE XIX



GENERAL ESCROW PROVISIONS

 

Section 19.1               General Escrow Provisions.  The obligations and
rights of the Escrow Company under this Agreement shall be subject to the
following terms and conditions:

 

(a)                               The duties and obligations of Escrow Company
shall be determined solely by the express provisions of this Agreement and no
implied duties or obligations shall be implied against Escrow Company.  Further,
Escrow Company shall be under no obligation to refer to any other document
between or among Purchaser and Seller referred to in or related to this

 

63


 

Agreement, unless Escrow Company is provided with a copy of such document and
consents thereto in writing.

 

(b)                              Escrow Company shall not be liable to anyone by
reason of any error of judgment, or for any act done or step taken or omitted by
Escrow Company in good faith, or for any mistake of fact or law, or for anything
which Escrow Company may do or refrain from doing in connection herewith, unless
caused by or arising out of Escrow Company’s actual and intentional misconduct
or gross negligence.

 

(c)                               Escrow Company shall be entitled to rely, and
shall be protected in acting in reliance, upon any writing furnished to Escrow
Company by either Purchaser or Seller and shall be entitled to treat as genuine,
and as the document it purports to be, any letter, paper or other document
furnished to Escrow Company.  Escrow Company may rely on any affidavit of either
Purchaser or Seller or any other person as to the existence of any facts stated
therein to be known by the affiant.

 

(d)                             If Seller shall become entitled to retain or
receive the Deposit or other amount paid under this Agreement, Escrow Company
shall pay the same to Seller together with all interest earned thereon and if
Purchaser shall become entitled to a return of the Deposit or other amount paid
under this Agreement, Escrow Company shall pay the same to Purchaser, including
all interest earned thereon; provided, however, that no disbursement pursuant to
this subsection shall be made by Escrow Company until the third (3rd) Business
Day following the receipt or deemed receipt of notice by Seller and Purchaser
from Escrow Company of its intention to so disburse, and disbursement made by
Escrow Company after the passage of such three (3) Business Day period shall
relieve Escrow Company from all liability in connection with such disbursement
unless such disbursement is proscribed by order of a court of competent
jurisdiction or objected to in writing by Seller or Purchaser.  If such
disbursement is objected to in writing by Seller or Purchaser within such three
(3) Business Day period, then Escrow Company shall not make such disbursement
until unanimously instructed in writing by Purchaser and Seller, or is directed
to make such disbursement by a court of competent jurisdiction.

 

(e)                               In the event of any disagreement between
Purchaser and Seller resulting in adverse claims and demands being made in
connection with or against the funds held in escrow, Escrow Company shall refuse
to comply with the claims or demands of either party until such disagreement is
finally resolved (i) by a court of competent jurisdiction (in proceedings which
Escrow Company or any other party may initiate, it being understood and agreed
by Purchaser and Seller that Escrow Company has authority (but not the
obligation) to initiate such proceedings), or (ii) by an arbitrator in the event
that Purchaser and Seller mutually and jointly determine to submit the dispute
to arbitration pursuant to the rules and under the jurisdiction of the American
Arbitration Association, and in so doing Escrow Company shall not be or become
liable to a party, or (iii) by written settlement between Purchaser and Seller.

 

(f)                                Purchaser and Seller each agree to jointly
and severally indemnify and hold harmless Escrow Company against any and all
Liabilities incurred by Escrow Company (except to the extent the Escrow Company
willfully disregards any provision of this Agreement to which it is bound) in
connection with or as a result of any disagreement between Purchaser

 

64


 

and Seller under this Agreement or otherwise incurred by Escrow Company in any
way on account of its role as Escrow Company.

 

(g)                              Escrow Company in its sole discretion shall
have the right to resign as Escrow Company under this Agreement, provided that
it shall provide both Purchaser and Seller with at least fifteen (15) days
written notice of such resignation pursuant to the notice provisions of this
Agreement.  Upon any such resignation, Escrow Company shall transfer the Deposit
and any other amounts held by Escrow Company including any interest earned
thereon to a successor Escrow Company jointly approved by Purchaser and Seller,
whereupon the original Escrow Company shall have no further obligation or
liability whatsoever as Escrow Company under this Agreement.

 

(h)                              Escrow Company may pay the Deposit into a court
of competent jurisdiction upon commencement by the Escrow Company of an
interpleader action in such court.  The reasonable out-of-pocket costs and
attorneys’ fees of the Escrow Company for such interpleader action shall be paid
by the losing party in such interpleader action.

 

(i)                                  The rights and immunities of Escrow Company
hereunder shall apply equally to its partners, counsel, associates, employees,
affiliates and agents.

 

(j)                                  All of Escrow Company’s obligations under
this Agreement shall automatically terminate upon disbursing the Deposit and any
other amounts held by Escrow Company as set forth above.

 

[The signature page follows]

 

65

 


 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement
for Sale and Purchase of Hotel to be executed, all as of the day and year first
above written.

 

 

SELLER:

 

 

 

HEI STONELEIGH HOTEL LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By: 

/s/ Clark W. Hanrattie

 

 

Name: Clark W. Hanrattie

 

 

Title:   Vice President

 

 

 

 

 

PURCHASER:

 

 

 

CWI DALLAS HOTEL, LP,

 

a Delaware limited partnership

 

 

 

 

By: 

CWI Dallas Hotel GP, LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

By: 

Carey Watermark Investors Incorporated,

 

 

a Maryland corporation,

 

 

its sole member

 

 

 

 

 

 

 

 

By: 

/s/ Michael G. Medzigian

 

 

Name: Michael G. Medzigian

 

 

Title:   Chief Executive Officer and President

 

 

Signature Page to P&S

 


 

AGREEMENT OF ESCROW COMPANY

 

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Deposit in escrow in accordance with the provisions hereof and
(b) comply with the provisions of Article VI, Article XVIII and Section 3.2.

 

In witness whereof, the undersigned has executed this Agreement as of October 
23 , 2015.

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

 

By:

/s/ Jennifer D. Panciera

 

Name:

Jennifer D. Panciera

 

Title:

Vice President & Counsel

 

 

Signature Page to P&S

 


 

JOINDER

 

By the signature below of its authorized signatories, HEI HOSPITALITY FUND III,
L.P. (“HEI Fund”), hereby joins in the execution of the foregoing Agreement for
Sale and Purchase of Hotel (this “Agreement”) to guaranty, as a primary
guarantor and not as a surety or guaranty of collection only, all obligations of
its affiliate, HEI Stoneleigh Hotel LLC, a Delaware limited liability company
(“Seller”) under Section 5.4(b) and Section 10.1(b) of this Agreement and HEI
Fund agrees to be jointly and severally liable with Seller for such
obligations.  The obligations of HEI Fund pursuant to this joinder are of a
continuing nature and shall survive the Closing (subject to the terms and
conditions of this Agreement, including, without limitation, the limitations of
Section 5.3 of this Agreement as applicable to Seller’s obligations under
Section 5.4(b)) and shall not be deemed merged into the deed or any other
conveyance document delivered at the Closing.  The obligations of the
undersigned are not limited by (i) any amendment or modification to this
Agreement, whether or not the undersigned has joined in any such amendment or
modification, (ii) any bankruptcy or insolvency or similar proceeding after
insolvency of Seller or (iii) any other surety defense, other than to the extent
such defense is available to Seller in accordance with the Agreement.

 

 

HEI HOSPITALITY FUND III, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

/s/ Clark W. Hanrattie

 

 

Name: Clark W. Hanrattie

 

 

Title:   Vice President

 

A-2


 

EXHIBIT A

 

EXCLUDED ASSETS

 

 

 

Licenses

Network Management monitoring

Licenses

Symantec Anti Virus

Systems/Tools

Citrix - Connectivity platform to HEI Corporate

Systems/Tools

M3 (Timesaver) - Time keeping system and Timeclocks

Systems/Tools

PM Works - Preventative Maintenance software (but not related reports)

Merritt Corporate Agreement

Avendra - Procurement Services Agreement

Merritt Corporate Agreement

Rubicon software/service and agreement for Future Demand Reports & Market Vision
Rate shopping software (but not historical reports)

Merritt Corporate Agreement

TravelClick - Hotelligence & Sabre Spotlight Reports

Merritt Corporate Agreement

Gallagher Consulting - Healthcare benefit consulting

Merritt Corporate Agreement

Smith Travel Agreement

Merritt Corporate Agreement

Steritech – Maintenance and Monitoring Programs

Merritt Corporate Agreement

Tharaldson – Agreement with Energy Consultants

Merritt Corporate Agreement

Universal Vending - Vending Machines Service Agreement*

Merritt Corporate Agreement

ABS Network backup service

Merritt Corporate Agreement

Trustkeeper – PCI

Merritt Corporate Agreement

IGX Global/Solutionary - Firewall Management

Merritt Corporate Agreement

Koseya - Patch Management/AV/Monitoring

Merritt Corporate Agreement

Symantec Message Labs

Merritt Corporate Agreement

Symantec Web Filtering

Merritt Corporate Agreement

Microsoft Dynamics SL

Merritt Corporate Agreement

Medius - Electronic scanning (A/P, A/R)

Merritt Corporate Agreement

Birchstreet - Online ordering

Merritt Corporate Agreement

ADP Vantage - Payroll, Benefits, Hiring/HCM

Merritt Corporate Agreement

PSAV - AV Equipment and Services

 

A-1

 


 

EXHIBIT B

 

LAND

 

TRACT 1: (Fee Simple)

 

SAID 0.830 ACRE TRACT BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS
FOLLOWS:

 

BEING a tract of land situated in the J. Grigsby Survey, Abstract No. 495, City
of Dallas Block 8/943, Dallas County, Texas, and being a portion of a called
“Tract 1” conveyed to AP/APH Stoneleigh, L.P. by deed recorded in Volume 98165,
Page 6282, deed recorded in Volume 98165, Page 6277 and deed recorded in County
Clerk’s File No. 00690292453, all of the Deed Records, Dallas County, Texas
(D.R.D.C.T), and also being all of Lot 3A, Block 8/943 of Stoneleigh Addition,
an addition to the City of Dallas, according to the Map or Plat recorded in
County Clerk’s Document #200600430155, Dallas County, Texas, and being more
particularly described as follows:

 

BEGINNING at an X found for north corner of said Lot 3A, same being at the
intersection of the southwest line of Maple Avenue (70’ R.O.W.) at its
intersection with the southeast line of Wolf Street (40’ R.O.W.);

 

THENCE S 45 degrees 00 minutes 00 seconds East, along the northeast line of said
Lot 3A and along said southwest line of Maple Avenue, a distance of 183.22 feet
to a 5/8” iron rod found with cap for the east common corner of said Lot 3A and
Lot 3B, Block 8/943 of said Stoneleigh Addition;

 

THENCE S 45 degrees 02 minutes 00 seconds West, departing said southwest line
and along the common line of said Lots 3A and 3B, a distance of 27.45 feet to a
5/8” iron rod found with cap for corner;

 

THENCE S 44 degrees 58 minutes 00 seconds East, continuing along the common line
of said Lots 3A and 3B, a distance of 38.15 feet to an X found for corner;

 

THENCE S 00 degrees 02 minutes 00 seconds West, continuing along the common line
of said Lots 3A and 3B, a distance of 11.31 feet to an X found for corner;

 

THENCE S 45 degrees 02 minutes 00 seconds West, continuing along the common line
of said Lots 3A and 3B, a distance of 32.83 feet to an X found for corner;

 

THENCE N 89 degrees 58 minutes 00 seconds West, continuing along the common line
of said Lots 3A and 3B, a distance of 11.31 feet to a 5/8” (BDD capped) iron rod
found for a corner;

 

THENCE N 44 degrees 58 minutes 00 seconds West, continuing along the common line
of said Lots 3A and 3B, a distance of 27.65 feet to a point for corner:

 

B-1


 

THENCE S 45 degrees 02 minutes 00 seconds West, continuing along the common line
of said Lots 3A and 3B, a distance of 95.25 feet to a point for corner;

 

THENCE N 44 degrees 58 minutes 00 seconds West, continuing along the common line
of said Lots 3A and 3B, a distance of 7.19 feet to a point for corner;

 

THENCE S 45 degrees 02 minutes 00 seconds West, continuing along the common line
of said Lots 3A and 3B, a distance of 12.00 feet to a point for corner;

 

THENCE N 44 degrees 58 minutes 00 seconds West, continuing along the common line
of said Lots 3A and 3B, a distance of 25.00 feet to a point for corner;

 

THENCE N 45 degrees 02 minutes 00 seconds East, continuing along the common line
of said Lots 3A and 3B, a distance of 12.00 feet to a point for corner;

 

THENCE N 44 degrees 58 minutes 00 seconds West, continuing along the common line
of said Lots 3A and 3B, a distance of 92.98 feet to a 1/2” iron rod found for
corner;

 

THENCE S 45 degrees 02 minutes 00 seconds West, continuing along the common line
of said Lots 3A and 3B, a distance of 18.10 feet to an “X” cut found for a
corner;

 

THENCE N 44 degrees 58 minutes 00 seconds West, continuing along the common line
of said Lots 3A and 3B, a distance of 68.44 feet to an “X” cut found for a
corner for the west common corner of said Lots 3A and 3B, same being in the
aforementioned southeast line of Wolf Street;

 

THENCE N 45 degrees 00 minutes 00 seconds East, along the northwest line of said
Lot 3A and said southeast line of Wolf Street, a distance of 189.52 feet to the
POINT OF BEGINNING and containing 36,138 square feet or 0.830 acres of land,
more or less.

 

TRACT 2: (Easement Estate)

 

Exclusive and Non-Exclusive Easement Estate as created by Amended and Restated
Operation and Reciprocal Easement with Restrictive Covenants, filed 12/16/2011,
recorded in cc# 201100328098, Real Property Records, Dallas County, Texas, as
amended by Amendment No. 1, filed 02/20/2014, recorded in cc# 201400040650, Real
Property Records, Dallas County, Texas, together with Joinder filed 07/30/2014,
recorded in cc# 201400191417, Real Property Records, Dallas County, Texas, and
Amendment No. 2, filed 06/22/2015, recorded in cc#201500162033, Real Property
Records, Dallas County, Texas.

 

2


 

EXHIBIT C

 

PENDING OR THREATENED LITIGATION

 

.None.

 

C-1


 

EXHIBIT D

 

SCHEDULE OF LEASES AND RELATED MATTERS

 

None.

 

D-1


 

EXHIBIT E

 

ONGOING TAX APPEALS

 

None.

 

E-1


 

EXHIBIT F

 

HOTEL CONTRACTS AND RELATED MATTERS

 

CONTRACTS

 

DESCRIPTION OF
AGREEMENT

ISSUER

Valet Parking Services Agreement

Ace Parking

Uniforms, Mats and Linen Rental Agreement

Signature Garment Care and Linen Service

Cleaning Agreement

Admiral Linen Service, Inc.

Music License Agreement

ASCAP

Music License Agreement

BMI

License & Services Agreement

Book4time, Inc.

Mat Rental Agreement

Cintas

Electricity Supply Agreement

Constellation NewEnergy, Inc.

Cleaning Agreement

Corporate Building Services

Armored Car Service Agreement

Dunbar Armored

Retailer Program Enrollment Agreement

Fintech.net

Security Agreement

Fort Knox Protection, Inc.

Software Support Agreement

Galaxy Hotel Systems, LLC

Music Service Agreement

GSC Technologies d/b/a DMX Music

High Speed Internet Access & Support Agreement

Innflux

Landscaping Agreement

Jose Rincon’s Landscaping

Software Support Agreement

Micros

Master Software License Agreement

NewMarket

Reservations/Marketing Agreement

Opentable

Asset Management Agreement1

Prescott Stoneleigh Asset Management

Environmental Scent Service Agreement

ScentAir

Texas Water Technologies, LLC

Texas Water Technologies

Cable Service Agreement

Time Warner Cable

 

SERVICE AGREEMENTS

 

 

DESCRIPTION OF SERVICE

 

VENDOR

 

Elevator Maintenance Agreement

ThyssenKrupp Elevator Corporation

 

HVAC Maintenance Agreement

Enviromatic Services

 

Pool Maintenance Agreement

Mastercraft Pools

 

 

LEASED ASSETS

 

--------------------------------------------------------------------------------

1 While included on this Exhibit F for disclosure purposes, this agreement shall
be terminated as of closing and will not be assumed by Purchaser.

 

F-1


 

 

DESCRIPTION OF LEASED ASSET

 

LESSOR

 

Copier Lease Agreement

Ricoh USA, Inc.

 

Dishmachine Lease Agreement

Ecolab

 

 

F-2


 

EXHIBIT G

 

FORM OF SPECIAL WARRANTY DEED

 

G-2


 

EXHIBIT H

 

FORM OF BILL OF SALE

 

H-1


 

EXHIBIT I

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

I-1


 

EXHIBIT J

 

FORM OF CERTIFICATION OF NON FOREIGN STATUS

 

J-1


 

EXHIBIT K

 

FORM OF 1099 DESIGNATION

 

K-1


 

EXHIBIT L

 

ALLOCATION OF TRANSACTION COSTS AND EXPENSES

 

 

 

Purchaser

 

1.                                    All recording and filing charges, other
than for the discharge of Seller Encumbrances

 

2.                                    50% of all escrow and closing charges

 

3.                                    The incremental premium charged by the
Title Company for the TLTA extended coverage portion of the Title Policy and the
cost of all endorsements

 

4.                                    The premium charged by the Title Company
for any loan title policy

 

5.                                    All lenders’ fees related to any financing
to be obtained or assumed by Purchaser

 

6.                                    The cost of the Survey and any updates
thereto

 

7.                                    All fees and expenses due to Purchaser’s
legal counsel

 

Seller

 

1.                                    50% of all escrow and closing charges

 

2.                                    The premium charged by the Title Company
for the Title Policy

 

3.                                    All sales taxes payable in connection with
the sale, transfer, conveyance and assignment of any of the Personal Property
(including, but not limited to, any Inventory and Consumables), if any

 

4.                                    All fees and expenses due to Seller’s
legal counsel

 

L-1


 

EXHIBIT M

 

PRO FORMA

 

Appended.

 

M-1


 

EXHIBIT N

 

DOCUMENTS AND FINANCIAL INFORMATION REQUIRED BY MCGLADREY

 

EXAMPLE AUDIT REQUEST MATERIALS

 

N-1


 

EXHIBIT O

 

FORM OF AUDIT REPRESENTATION LETTER

 

O-1

 


 

EXHIBIT P

 

DILIGENCE MATERIAL

 

1

 

Annual P&Ls with departmental details for period of ownership through
December 2014

 

2

 

Monthly P&Ls with departmental details for each month 2014 & YTD 2015

 

3

 

Monthly 2015 Forecast (in excel)

 

4

 

Monthly spread of 2014 P&Ls (in excel, in same format as monthly forecast)

 

5

 

2015 Monthly Operating Budget with departmental details

 

6

 

Annual operating projections for 2016-2020

 

7

 

2015 Marketing Plan

 

8

 

Group bookings pace report for Rooms & Banquets

 

9

 

Capital expenditures for the period of ownership to date

 

10

 

2015 capex budget

 

11

 

5-Year capital plan

 

12

 

Detail on recent lobby/courtyard/etc. renovation (scope, spend, etc.)

 

13

 

Plans, budgets, etc. for the upcoming 2016 renovation

 

14

 

Displacement analysis related to 2016 renovation

 

15

 

ROI analysis and plans/cost estimates related to the office space
relocation/guestroom addition proposed for upcoming 2016 renovation

 

16

 

Age of the property and any general information regarding property
expansion/additions over its history

 

17

 

STR Reports 12-12, 12-13, 12-14 and each month YTD 2015

 

18

 

Real and personal property tax bills for 2014 and 2015

 

19

 

Copies of any open property tax appeals that have been prepared or filed,
support, and any other documentation

 

20

 

Franchise Agreement

 

21

 

Copies of Space Leases, if any

 

22

 

Copies of Equipment/Capital Leases

 

 

 

24

 

Insurance: (i) breakdown of premiums by coverage, (ii) breakdown of TIV,
including Building, Contents, and BI.

 

25

 

Any relevant information related to TIF rebate.

 

26

 

Detail on any agreements, easements or shared services with adjacent residential
development

 

27

 

Organizational chart showing executive committee members, managers, supervisors,
and all personnel in A&G, sales & marketing and engineering departments

 

28

 

List of any known/competitive Dallas-area supply additions

 

29

 

Estimated occupancy and ADR of each property in the comp set

 

30

 

Photographs

 

31

 

Historical Financials in Excel

 

32

 

Detailed list of advanced reservations and bookings, including name of party,
deposit received, rate guaranteed, dates, status, and other pertinent
information.

 

33

 

List of top 10 accounts with room nights and ADR breakdown for 2013, 2014, and
2015

 

 

P-1


 

34

 

Information detailing RFP season statistics, expectations for 2016, rate
increase etc.

 

35

 

Copy of two most recent Quality Assurance reports

 

36

 

YE 2013, 2014 and YTD 2015 guest satisfaction and employee satisfaction scores

 

37

 

List of all vehicles including: year, make, model, VIN #, cost new, # of
passengers, vehicle use (used by manager, transport, laundry, transport
guests, etc.)

 

38

 

Most recent Personal Property Schedule filed with assessor

 

39

 

Copies of all service contracts

 

40

 

Copies of all equipment/capital leases

 

41

 

Copies of all permits & licenses

 

42

 

Copies of most recent health, fire, building and elevator inspection reports

 

43

 

Copies of all environmental reports

 

44

 

Copies of all engineering reports (e.g., PCA)

 

45

 

Seller’s current title report

 

46

 

Survey

 

47

 

Top Floor Diligence. Please provide information on what you have explored doing
with the top floor and any supporting analysis for this.

 

48

 

Le Meridien/Starwood PIP

 

 

 

Please provide any pricing estimates for PIP

 

49

 

Gross building SF

 

50

 

Latest zoning report

 

51

 

Construction plans including (i) architectural plans (floor plans & elevations),
(ii) structural plans, and (iii) mechanical/MEP plans (iv) drawings

 

52

 

MEP and Major Building Systems (roof, windows, façade) Schedule (age, condition,
general commentary)

 

53

 

Warranties

 

54

 

Current levels of inventories including F&B, linen, china, glass, silver, and
OS&E

 

55

 

A summary of workers’ compensation insurance coverage as well as a detail of
claims experienced for full period of ownership including claims made, date of
claim, status of claim, total claim paid, and any other pertinent information

 

56

 

Detailed loss runs for all insurance coverages (yearly) since 2013.

 

57

 

A summary of the health insurance program available to employees, including the
scope of benefits offered, the cost of the insurance by employee with a
breakdown of both the employer’s contribution and the employee’s contribution,
and the claims experience for 2013, 2014, and YTD 2015.

 

 

U-1


 

EXHIBIT Q

 

VIOLATIONS OF LEGAL REQUIREMENTS

 

None

 

Q-1


 

EXHIBIT R

 

MATERIAL PERMITS

 

Boiler Permit

Texas Department of Licensing & Regulation

Boiler Numbers: TX237901;

TX237903; TX237904; TX237905;

TX247228

Certificate of Occupancy

City of Dallas

C.O.# 1212181054

Liquor Permit

City of Dallas

License # 1184264

Elevator Permits

Texas Department of Licensing & Regulation

Decal No.s: 65216; 65217; 65218; 65219

Liquor License

Texas Alcoholic Beverage Commission

MB829464

High Risk Building or Occupancy Registration Certificate

City of Dallas

1185377

 

R-1

 


 

EXHIBIT S

 

ONGOING CAPITAL IMPROVEMENTS

 

Phase III of the Property Improvement Plan, dated September 27, 2012, excluding
Guest Elevator Lobbies (3.5), The Hub (3.7), Elevator Lobby (3.8), Meeting Rooms
(3.12) and Fitness Center (3.13) and including, but not limited to, the
following:

 

Guestrooms/Junior Suites

·                 Decorative light fixtures

·                 Carpet

·                 Accent VWC

·                 Paint

·                 Artwork

·                 Decorative mirror at desk

·                 Upholstered goods (chair, bench)

·                 Desk Chair

·                 Window treatments

·                 new hardware on existing case goods

·                 55” TV’s

·                 Bedside power solution

·                 Mattresses

·                 LeMeridien platform bed

 

*Two Junior suites will have a new case goods package

 

Guestroom Bathrooms:

·                 Vanity lights

·                 paint

·                 artwork

·                 paint vanity

·                 shower curtain

·                 window treatment (valance)

 

Guestroom Corridors

·                 Carpet

·                 Paint

·                 Artwork

 

Specialty Suites

 

Draper Suite

·                 VWC

·                 Paint bathroom ceilings and walls

·                 Paint guestroom trim, doors, windows and ceilings

 

S-1


 

·                 FFE re-upholstery

·                 55” TV

 

Presidential Suite

·                 Carpet and pad

·                 Remove and Reinstall FFE; protect

·                 65” TV; wall mounted

·                 Paint all bathroom walls

·                 Paint all trim, ceilings, doors and window

 

Penthouse Suite

·                 VWC in guestroom and bathroom

·                 Window treatments

·                 Paint walls in staircase only

·                 Paint Bathroom

·                 Paint trim and Ceiling

·                 FFE Re-upholstery and select new upholstered goods

·                 Art

·                 Select new case goods

·                 (2) TVs

 

Stewart/Warner Murphy Bed Rooms

·                 Case goods (nightstand, buffet)

·                 Paint in bathroom

 

Misc

·                 Replaced faucets in public restroom with touchless electronic

·                 New ice dispensing machines

·                 Interior signage package

 

U-1


 

EXHIBIT T

 

EMPLOYEE CENSUS

 

T-1


 

EXHIBIT U

 

OUTSTANDING GIFT CERTIFICATE SUMMARY

 

X-1


 

EXHIBIT V

 

FORM OF ORE AGREEMENT ESTOPPEL

 

V-1

 